UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-21598) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: August 1, 2010  January 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Semiannual report 1 | 31 | 11 Message from the Trustees 1 About the funds 2 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 19 Terms and definitions 23 Other information for shareholders 24 Financial statements 25 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and most economies around the world have continued to strengthen in early 2011, building on last years solid growth. The U.S. stock market added gains, delivering one of the best January returns in several years. Investors are encouraged by positive economic data, healthy corporate earnings, extended tax cuts, and historically low interest rates. Bond markets remain mixed, however, as U.S. Treasury yields have risen from their historic lows and investors have sought returns in riskier asset classes. Putnams investment team maintains a positive outlook for U.S. equities in 2011, encouraged by steadily improving conditions in both the economy and in corporate America. The global outlook is less certain, with ongoing European debt issues, signs of inflation in emerging markets, and recent political uprisings in Egypt and other countries. While these global developments may well lead to future market volatility, we also believe that an active, research-focused manager like Putnam can uncover opportunities for shareholders in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the funds Offering one-step diversification that adjusts automatically over time Unpredictable markets and the demands of a busy life can make it a challenge to diversify and monitor your retirement investments. Putnam RetirementReady Funds can ease that challenge for you. The funds provide one-step diversification and automatically shift allocations to reduce risk over time. Each fund invests in a combination of Putnam portfolios to provide you with exposure to a variety of asset classes and investment styles. A funds target date corresponds to the year you expect to begin withdrawing assets  which is typically in retirement. Investment allocations are more aggressive when the target date is far off and gradually become more conservative as this date draws closer. In 2009, Putnam Absolute Return Funds were added to the portfolios, with the goal of reducing volatility even further. These funds represent a significant portion of the Putnam RetirementReady Maturity Fund, which is designed for investors who are at or near retirement. The principal value of the funds is not guaranteed at any time, including the target date. While diversification can help protect your returns from excessive volatility, you can still lose money. However, a Putnam RetirementReady Fund offers diversification and professional management while you pursue maximum returns and a level of risk you are comfortable with. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Our allocation of assets among permitted asset categories may hurt performance. The fund may invest in a money market fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Performance snapshot Average annual total return (%) comparison as of 1/31/11* Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund NAV NAV NAV NAV NAV Life of fund** 7.24% 3.65% 4.14% 4.27% 4.24% 5 years  0.90 1.08 1.31 1.48 3 years  0.07 0.11 0.49 0.75 1 year  19.60 19.28 18.84 17.97 6 months  14.97 14.68 14.33 13.57 2030 Fund 2025 Fund 2020 Fund 2015 Fund Maturity Fund NAV NAV NAV NAV NAV Life of fund** 4.20% 3.98% 3.49% 3.00% 2.72% 5 years 1.62 1.56 1.39 1.30 2.16 3 years 0.89 0.66 0.49 0.18 1.65 1 year 16.46 14.16 11.62 8.80 5.87 6 months 12.18 10.23 8.15 6.05 3.95 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 1118 for additional performance information. For a portion of the periods,these funds had expense limitations, withoutwhich returns would have been lower. To obtain the most recent month-end performance, visitputnam.com. * Prior to 8/28/09, the funds assets were allocated among a different set of underlying Putnam funds. Please see the funds prospectus for details. ** With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of RetirementReady Funds is 11/1/04.  Returns for the six-month period and for the life-of-fund period for the 2055 Fund are not annualized, but cumulative. 4 Interview with your funds portfolio manager Jeffrey Knight The global recovery seems to be gaining strength, and confidence has returned to the markets. What contributed to the change in investor sentiment during theperiod? After weighing the evidence for most of 2010, investors during the fourth quarter delivered their verdict that the global economy had indeed recovered from the financial panic and Great Recession of 2008 and 2009. Most telling was that these gains occurred alongside intensifying concern over sovereign debt issues in Europe. Earlier in 2010, concerns over European sovereign defaults sufficed to bring about corrections across the spectrum of risky assets, as investors fretted that a default could trigger a relapse into rolling failures of financial institutions. More recently, however, investors appear to have concluded that while sovereign risks remain, they are less of an immediate threat to the overall global economy than the bad debt issues of 2008. How did the portfolios perform in thisenvironment? During the six months ended January 31, 2011, the portfolios achieved attractive returns, helped significantly by their global asset class diversification. Risky assets such as equities, high-yield bonds, and commodities posted the greatest gains. However, since a strengthening economy is typically not a favorable environment for conservative fixed-income securities, assets such as government and investment-grade bonds lagged. What fueled the equity markets robust gains during the period? The rally in global equities was volatile but ultimately rewarding, with the developed markets of the United States and Europe This chart shows the performance of broad market indexes for the six months ended 1/31/11. See pages 4 and 1118 for fund performance information. Index descriptions can be found on page 23. 5 outperforming emerging markets. U.S stocks rallied in response to a series of positive developments. Almost overnight, investors became aware that corporate America appears to be in strong financial shape, having aggressively managed inventories, pared back costs, and refinanced debt at historically low interest rates. Furthermore, in early November, with the economic recovery somewhat tepid, the Federal Reserve [the Fed] announced a second round of quantitative easing  dubbed QE2  to stimulate the lending markets and spur investment in riskier assets. The program committed an additional $600 billion to U.S. Treasury purchases through the end of June 2011, in addition to the nearly $2.5 trillion in outlays that made up the Feds first round ofeasing. U.S. equities received an additional boost in mid December thanks to stronger economic growth and optimism surrounding the federal governments compromise to extend the prevailing tax rates. The agreement keeps most income and payroll taxes at or below existing levels for two years, resolving investors uncertainty and avoiding tax increases that might have stalled the economic recovery. These stimulus efforts helped to calm investor fears and raised short-term expectations for U.S. growth despite offsetting variables, such as high unemployment and a weak housing market. The U.S. stock market, as measured by the S&P 500 Index, climbed 17.93% for the six months ended January 31, 2011. During the period, U.S. growth stocks outperformed U.S. value stocks, and small-, mid-, and large-cap stocks all delivered strong double-digit gains. European equities continued to move up on the back of a continued recovery in corporate earnings and attractive valuations despite numerous risks. Furthermore, the European economy is showing signs of recovery in response to concrete evidence of fiscal structuring and a highly accommodative monetary policy. However, the recovery has been lopsided, with northern European economies such as Germany displaying relative strength as the euros weakness has supported export activity, and consumption has improved due to robust employment. This progress was somewhat offset by deterioration in peripheral economies such as Greece, Ireland, Portugal, and Spain, where concerns about unemployment and the announcement of austerity measures have depressed consumer sentiment and economic activity in general. The European Central Bank [ECB] held rates steady at 1% throughout the period. ECB monetary policy is likely to remain loose for some time as the central bank strives to ensure that the nascent recovery continues. For the reporting period, the MSCI Europe Index rose 16.12% in U.S.dollar terms. Investment flows into emerging markets stalled as signs of inflation, particularly in food prices, appeared across many markets. Equity returns of flagship countries Brazil and China lagged, as investors feared that policy efforts to contain inflationary pressures in those countries might chill economic growth. The MSCI Emerging Markets Index still rose 13.78% in U.S. dollar terms. Could you provide some overview of the fixed-income markets? Of all the market trends we observed during the period, one of the most significant was the sharp increase in U.S. government bond yields. The yields on 10-year U.S. Treasury bonds, for example, surged from a low of 2.38% on October 7 to more than 3.50% by mid December, an increase of almost 50% in a matter of 11 weeks. This surge not only created investment losses for holders of Treasuries and mortgage-backed securities among other fixed-income sectors, but it also reversed the surprising rally in Treasury yields that took place during the third quarter 6 of 2010. This trend was echoed around theglobe. While we do not believe that the pace of rising yields can continue like this in the face of quantitative easing by the Fed and low inflation, the change in direction of yields has numerous implications. First, over the past year, investor appetite for bonds has been insatiable given the economic uncertainty. With losses suddenly replacing gains for these investments, however, the prospect of changing investor preference could result in these flows reversing, creating elevated volatility across interest-rate-sensitive bondmarkets. Second, the unusual opportunities that we saw in 2010, resulting from a relative value anomaly between stocks and bonds, are no longer as compelling. The combination of sharp gains in stocks and sharply higher yields has restored a more normal relationship between the cost of equity and the cost of debt. Overall, we think this surge in bond yields will serve as a wake-up call to investors to look beyond traditional, duration-based strategies in fixed income and to explore other opportunities that do not depend so heavily upon a declining rate environment to generate returns. With so many cross currents in global markets, you must be finding attractive investment opportunities. Absolutely. The global scope of the 2008 financial crisis created an exaggerated impression of connectedness across the worlds economies. The fact is, countries around the world face different conditions most of the time, and they surely do as 2011 begins. For example, while inflation remains low in most of the developed world, and deflation remains a risk, many countries in the emerging world face stubbornly high inflation, especially India, Russia, and China. Some central banks are fighting deflation while others are fighting inflation, and this creates those cross currents in the financial markets that we believe create profitopportunities. Do you think the financial markets will maintain their solid footing for the rest of2011? While market direction is notoriously difficult to predict over the short term, medium-term gains would be highly consistent with a robust corporate sector, policy stimulus, and falling unemployment. Mounting evidence suggests that the global economy is growing nicely, and this growth spans both developed and emerging markets. Fourth-quarter economic growth in 2010 was stronger than originally expected, and leading indicators are pointing up around the world. Second, with bad debt from the financial crisis now largely in the hands of governments, the process of confronting the debt can take place in a more orderly fashion. Losses still exist, of course, but governments are able to allocate those losses more gradually and more broadly than the private sector was able to do in 2008. While there are several factors that could water down this more optimistic scenario, including Europes sovereign debt, the real estate sector, inflation in emerging markets, and climbing government bond yields, we believe continued global economic growth and increasing attention to debt payment suggest a sturdier backdrop for financial markets in 2011. In this environment, we think riskier assets, including global equities, high-yield bonds, emerging-market stocks, and cyclical sectors, will likely be market leaders. 7 Thank you, Jeff, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Each Putnam RetirementReady Fund has a different target date indicating when the funds investors expect to retire and begin withdrawing assets from their account. The dates range from 2015 to 2055 in five-year intervals, with the exception of the Maturity Fund, which is designed for investors at or near retirement. The funds are generally weighted more heavily toward more aggressive, higher-risk investments when the target date of the fund is far off, and more conservative, lower-risk investments when the target date of the fund is near. This means that both the risk of your investment and your potential return are reduced as the target date of the particular fund approaches, although there can be no assurance that any one fund will have less risk or more reward than any other fund. The principal value of a fund is not guaranteed at any time, including the targetdate. Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. ACFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your funds portfolio managers are Robert Kea and Robert Schoen. IN THE NEWS The U.S. economic recovery is progressing, although the unemployment rate remains persistently high. Increases in exports, consumer spending, and existing home sales drove the fourth-quarter GDP growth of 2.8%, the Commerce Department reported. At its December meeting, the Federal Open Market Committee noted that the recent economic growth has been insufficient to bring about a significant improvement in labor market conditions. In January, the U.S. unemployment rate did inch down to 9.0% from 9.4%. Consumer spending remains constrained by high unemployment, while businesses may be investing more in equipment and less on new hires. 8 Composition of the funds underlying investments Historically, each Putnam RetirementReady Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the fundsprospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an absolute return strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. The target return for each fund is the rate of inflation plus a number of basis points specified in the funds name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Asset Allocation: BalancedPortfolio The funds portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The funds strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations to growth- and value-style stocks and fixed-income sectors based on market conditions. Putnam Asset Allocation: Conservative Portfolio The funds globally diversified portfolio emphasizes bonds over stocks and is designed for investors seeking total return consistent with preservation of capital. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Asset Allocation: Equity Portfolio The funds portfolio invests mainly in stocks of companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Asset Allocation: Growth Portfolio The funds portfolio invests in U.S. and international stocks and bonds and is designed for investors seeking capital appreciation. The funds strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. 9 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 1/31/11 Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam Putnam RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady RetirementReady Underlying Putnam Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Maturity Fund Putnam Asset Allocation: Equity Portfolio 73.3% 73.2% 58.7% 40.9% 16.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Asset Allocation: Growth Portfolio 16.0% 16.0% 30.0% 47.0% 68.1% 68.1% 29.2% 0.0% 0.0% 0.0% Putnam Asset Allocation: Balanced Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.1% 53.6% 25.1% 0.0% Putnam Asset Allocation: Conservative Portfolio 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.7% 34.0% Putnam Money Market Fund 0.5% 0.4% 0.4% 0.5% 1.2% 2.7% 3.4% 4.6% 5.9% 5.9% Putnam Absolute Return 700Fund 7.5% 7.5% 7.5% 7.5% 8.0% 10.5% 13.4% 13.7% 8.7% 0.0% Putnam Absolute Return 500Fund 2.2% 2.2% 2.2% 2.2% 3.6% 5.0% 6.0% 10.0% 20.0% 30.1% Putnam Absolute Return 300Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.4% 8.4% 12.6% 21.1% Putnam Absolute Return 100Fund 0.5% 0.7% 1.2% 2.0% 2.5% 2.5% 3.6% 4.7% 6.0% 9.0% Percentages are based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) 2055 Fund* NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 7.24% 1.07% 7.07% 2.09% 7.07% 6.07% 7.20% 3.47% 7.22% 7.26% 2050 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 22.94% 15.87% 17.71% 16.95% 17.76% 17.76% 19.36% 15.18% 21.09% 24.64% Annual average 3.65 2.59 2.87 2.76 2.88 2.88 3.12 2.49 3.38 3.90 5 years 4.58 1.43 0.70 0.64 0.74 0.74 1.93 1.64 3.20 5.83 Annual average 0.90 0.29 0.14 0.13 0.15 0.15 0.38 0.33 0.63 1.14 3 years 0.21 5.94 2.45 4.72 2.41 2.41 1.71 5.15 0.99 0.50 Annual average 0.07 2.02 0.82 1.60 0.81 0.81 0.57 1.75 0.33 0.17 1 year 19.60 12.69 18.65 13.65 18.70 17.70 18.90 14.76 19.22 19.82 6 months 14.97 8.40 14.52 9.52 14.55 13.55 14.67 10.63 14.76 15.10 2045 Fund  NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 28.89% 21.48% 22.97% 22.97% 22.98% 22.98% 24.95% 20.57% 26.95% 30.90% Annual average 4.14 3.16 3.36 3.36 3.36 3.36 3.62 3.04 3.89 4.40 5 years 5.54 0.53 1.65 0.53 1.66 1.66 2.94 0.66 4.25 6.86 Annual average 1.08 0.11 0.33 0.11 0.33 0.33 0.58 0.13 0.84 1.34 3 years 0.33 5.44 1.91 4.20 1.89 1.89 1.16 4.61 0.43 1.09 Annual average 0.11 1.85 0.64 1.42 0.63 0.63 0.39 1.56 0.14 0.36 1 year 19.28 12.39 18.36 13.36 18.39 17.39 18.66 14.55 18.94 19.54 6 months 14.68 8.07 14.23 9.23 14.21 13.21 14.37 10.38 14.54 14.85 2040 Fund  NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 29.86% 22.39% 23.88% 23.88% 23.93% 23.93% 25.76% 21.36% 27.89% 31.87% Annual average 4.27 3.28 3.48 3.48 3.49 3.49 3.73 3.14 4.01 4.52 5 years 6.70 0.56 2.75 1.52 2.77 2.77 3.99 0.35 5.36 8.01 Annual average 1.31 0.11 0.54 0.30 0.55 0.55 0.79 0.07 1.05 1.55 3 years 1.47 -4.37 0.82 3.26 0.81 0.81 0.13 3.62 0.70 2.21 Annual average 0.49 -1.48 0.27 1.10 0.27 0.27 0.04 1.22 0.23 0.73 1 year 18.84 11.97 17.95 12.95 17.92 16.92 18.21 14.10 18.57 19.10 6 months 14.33 7.75 13.89 8.89 13.85 12.85 14.01 10.03 14.18 14.48 11 Fund performance Total return for periods ended 1/31/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) 2035 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 29.65% 22.19% 23.74% 23.74% 23.79% 23.79% 25.66% 21.26% 27.53% 31.67% Annual average 4.24 3.26 3.46 3.46 3.47 3.47 3.72 3.13 3.96 4.50 5 years 7.62 1.43 3.68 2.39 3.72 3.72 4.97 1.29 6.30 8.96 Annual average 1.48 0.28 0.73 0.47 0.73 0.73 0.97 0.26 1.23 1.73 3 years 2.27 3.61 0.01 2.58 0.00 0.00 0.73 2.80 1.52 3.02 Annual average 0.75 1.22 0.00 0.87 0.00 0.00 0.24 0.94 0.50 1.00 1 year 17.97 11.20 17.10 12.10 17.12 16.11 17.44 13.34 17.69 18.24 6 months 13.57 7.07 13.12 8.12 13.14 12.14 13.26 9.28 13.42 13.66 2030 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 29.32% 21.89% 23.42% 23.42% 23.40% 23.40% 25.36% 20.98% 27.30% 31.34% Annual average 4.20 3.22 3.42 3.42 3.42 3.42 3.68 3.09 3.93 4.45 5 years 8.36 2.13 4.39 3.05 4.38 4.38 5.70 2.00 7.01 9.72 Annual average 1.62 0.42 0.86 0.60 0.86 0.86 1.11 0.40 1.36 1.87 3 years 2.70 3.21 0.46 2.22 0.44 0.44 1.21 2.34 1.95 3.50 Annual average 0.89 1.08 0.15 0.75 0.15 0.15 0.40 0.79 0.65 1.15 1 year 16.46 9.79 15.59 10.59 15.58 14.58 15.90 11.87 16.17 16.72 6 months 12.18 5.71 11.81 6.81 11.82 10.82 11.95 8.04 12.04 12.35 2025 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 27.64% 20.30% 21.76% 21.76% 21.79% 21.79% 23.72% 19.39% 25.70% 29.68% Annual average 3.98 3.00 3.20 3.20 3.20 3.20 3.46 2.87 3.72 4.24 5 years 8.03 1.81 4.03 2.67 4.06 4.06 5.37 1.68 6.72 9.42 Annual average 1.56 0.36 0.79 0.53 0.80 0.80 1.05 0.33 1.31 1.82 3 years 1.98 3.88 0.33 3.04 0.30 0.30 0.45 3.07 1.24 2.76 Annual average 0.66 1.31 0.11 1.02 0.10 0.10 0.15 1.03 0.41 0.91 1 year 14.16 7.61 13.29 8.29 13.35 12.35 13.57 9.57 13.93 14.52 6 months 10.23 3.92 9.83 4.83 9.82 8.82 10.00 6.17 10.15 10.45 2020 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 23.95% 16.83% 18.27% 18.27% 18.26% 18.26% 20.09% 15.89% 22.07% 25.85% Annual average 3.49 2.52 2.72 2.72 2.72 2.72 2.97 2.39 3.24 3.74 5 years 7.15 0.99 3.22 1.78 3.22 3.22 4.47 0.81 5.80 8.46 Annual average 1.39 0.20 0.64 0.35 0.64 0.64 0.88 0.16 1.13 1.64 3 years 1.49 4.35 0.76 3.47 0.79 0.79 0.06 3.56 0.68 2.21 Annual average 0.49 1.47 0.25 1.17 0.26 0.26 0.02 1.20 0.23 0.73 1 year 11.62 5.22 10.78 5.78 10.74 9.74 11.06 7.20 11.30 11.84 6 months 8.15 1.95 7.74 2.74 7.71 6.71 7.84 4.06 8.03 8.29 2015 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 20.29% 13.37% 14.81% 14.81% 14.78% 14.78% 16.60% 12.52% 18.44% 22.17% Annual average 3.00 2.03 2.23 2.23 2.23 2.23 2.49 1.90 2.74 3.25 5 years 6.65 0.52 2.74 1.25 2.72 2.72 4.01 0.37 5.27 7.98 Annual average 1.30 0.10 0.54 0.25 0.54 0.54 0.79 0.07 1.03 1.55 3 years 0.53 5.25 1.69 4.33 1.72 1.72 0.97 4.43 0.30 1.29 Annual average 0.18 1.78 0.57 1.46 0.58 0.58 0.32 1.50 0.10 0.43 1 year 8.80 2.57 8.03 3.03 7.99 6.99 8.23 4.41 8.51 9.10 6 months 6.05 0.05 5.71 0.71 5.66 4.66 5.72 2.02 5.89 6.16 12 Fund performance Total return for periods ended 1/31/11 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Maturity Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 18.25% 11.45% 12.85% 12.85% 12.95% 12.95% 14.61% 10.60% 16.45% 20.11% Annual average 2.72 1.75 1.95 1.95 1.97 1.97 2.20 1.62 2.46 2.97 5 years 11.29 4.87 7.18 5.49 7.25 7.25 8.54 4.74 9.90 12.69 Annual average 2.16 0.96 1.40 1.07 1.41 1.41 1.65 0.93 1.91 2.42 3 years 5.03 1.01 2.69 0.06 2.72 2.72 3.45 0.17 4.24 5.82 Annual average 1.65 0.34 0.89 0.02 0.90 0.90 1.14 0.06 1.39 1.90 1 year 5.87 0.24 5.11 0.11 5.09 4.09 5.32 1.63 5.65 6.17 6 months 3.95 2.04 3.53 1.47 3.57 2.57 3.67 0.03 3.83 4.06 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes.  The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R share performance for the period from 12/19/05 to 12/21/05 is based on class A share performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Comparative index returns For periods ended 1/31/11 Barclays Capital S&P 500 Index Aggregate Bond Index Life of fund* 29.40% 36.09% Annual average 4.21 5.05 5 years 11.69 32.70 Annual average 2.24 5.82 3 years 0.16 16.95 Annual average 0.05 5.36 1 year 22.19 5.06 6 months 17.93 0.20 Index results should be compared to fund performance at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all Putnam RetirementReady Funds with the exception of the 2050 and 2055 Funds (inceptions: 5/2/05 and 11/30/10, respectively). 13 Fund price and distribution information For the six-month period ended 1/31/11 2055 Fund* Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.743 $0.737 $0.737 $0.739 $0.741 $0.745 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 11/30/10 $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 1/31/11 9.97 10.58 9.96 9.96 9.97 10.33 9.97 9.97 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.935 $0.818 $0.856 $0.887 $0.914 $0.966 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $11.88 $12.60 $11.77 $11.74 $11.79 $12.22 $11.77 $11.92 1/31/11 12.71 13.49 12.65 12.58 12.62 13.08 12.58 12.74 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.980 $0.884 $0.918 $0.927 $0.962 $1.017 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $13.24 $14.05 $12.34 $12.46 $13.01 $13.48 $13.52 $15.30 1/31/11 14.19 15.06 13.20 13.30 13.94 14.45 14.51 16.54 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.877 $0.808 $0.804 $0.815 $0.863 $0.917 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $14.23 $15.10 $13.38 $13.32 $13.53 $14.02 $14.57 $16.23 1/31/11 15.38 16.32 14.42 14.35 14.60 15.13 15.76 17.65 14 Fund price and distribution information For the six-month period ended 1/31/11 cont. 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.679 $0.590 $0.596 $0.605 $0.665 $0.718 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $14.50 $15.38 $13.55 $13.57 $13.75 $14.25 $14.04 $16.53 1/31/11 15.78 16.74 14.73 14.75 14.96 15.50 15.25 18.06 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.534 $0.435 $0.462 $0.458 $0.535 $0.574 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $14.70 $15.60 $14.06 $14.11 $14.09 $14.60 $14.05 $16.53 1/31/11 15.95 16.92 15.28 15.31 15.31 15.87 15.20 17.99 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.569 $0.455 $0.479 $0.501 $0.566 $0.611 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $15.98 $16.95 $15.05 $15.11 $15.26 $15.81 $15.09 $16.05 1/31/11 17.04 18.08 16.07 16.11 16.28 16.87 16.05 17.11 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.564 $0.442 $0.442 $0.484 $0.578 $0.605 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $15.44 $16.38 $14.94 $14.99 $15.16 $15.71 $14.98 $17.01 1/31/11 16.13 17.11 15.65 15.70 15.86 16.44 15.60 17.81 15 Fund price and distribution information For the six-month period ended 1/31/11 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.587 $0.467 $0.449 $0.520 $0.585 $0.638 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $16.22 $17.21 $15.78 $15.75 $15.96 $16.54 $15.77 $16.29 1/31/11 16.61 17.62 16.21 16.19 16.35 16.94 16.11 16.65 Maturity Fund Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.423 $0.369 $0.366 $0.382 $0.405 $0.442 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $15.87 $16.84 $15.90 $15.93 $15.91 $16.49 $15.87 $15.92 1/31/11 16.07 17.05 16.09 16.13 16.11 16.69 16.07 16.12 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Funds inception (11/30/10) through 1/31/11. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) 2055 Fund* NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 5.73% 0.35% 5.67% 0.76% 5.67% 4.69% 5.69% 2.02% 5.71% 5.75% 2050 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 21.20% 14.23% 16.13% 15.38% 16.17% 16.17% 17.75% 13.63% 19.36% 22.88% Annual average 3.45 2.37 2.67 2.55 2.68 2.68 2.92 2.28 3.17 3.70 5 years 6.81 0.67 2.86 1.50 2.90 2.90 4.13 0.49 5.39 8.12 Annual average 1.33 0.13 0.57 0.30 0.57 0.57 0.81 0.10 1.06 1.57 3 years 8.93 14.17 10.98 13.05 10.95 10.95 10.30 13.44 9.69 8.29 Annual average 3.07 4.97 3.80 4.55 3.79 3.79 3.56 4.70 3.34 2.84 1 year 13.82 7.29 12.98 7.98 13.00 12.00 13.31 9.32 13.50 14.14 6 months 21.09 14.11 20.56 15.56 20.61 19.61 20.81 16.58 20.82 21.20 16 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) 2045 Fund  NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 27.08% 19.77% 21.38% 21.38% 21.32% 21.32% 23.24% 18.93% 25.20% 29.00% Annual average 3.96 2.97 3.19 3.19 3.18 3.18 3.44 2.85 3.71 4.21 5 years 7.99 1.78 4.06 2.92 4.00 4.00 5.34 1.65 6.69 9.30 Annual average 1.55 0.35 0.80 0.58 0.79 0.79 1.05 0.33 1.30 1.79 3 years 8.35 13.62 10.34 12.44 10.39 10.39 9.70 12.86 9.04 7.68 Annual average 2.86 4.76 3.57 4.33 3.59 3.59 3.34 4.48 3.11 2.63 1 year 13.75 7.24 12.94 7.94 12.94 11.94 13.16 9.20 13.38 13.93 6 months 20.63 13.67 20.26 15.26 20.19 19.19 20.30 16.12 20.54 20.76 2040 Fund  NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 28.09% 20.72% 22.33% 22.33% 22.37% 22.37% 24.13% 19.78% 26.19% 30.08% Annual average 4.09 3.10 3.32 3.32 3.32 3.32 3.56 2.97 3.84 4.35 5 years 9.04 2.76 5.05 3.79 5.07 5.07 6.28 2.56 7.72 10.41 Annual average 1.75 0.55 0.99 0.75 0.99 0.99 1.23 0.51 1.50 2.00 3 years 6.99 12.33 9.03 11.27 9.04 9.04 8.42 11.62 7.68 6.27 Annual average 2.39 4.29 3.11 3.91 3.11 3.11 2.89 4.03 2.63 2.14 1 year 13.65 7.13 12.81 7.81 12.85 11.85 13.03 9.06 13.35 13.91 6 months 20.12 13.17 19.62 14.62 19.61 18.61 19.69 15.51 19.90 20.26 2035 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 28.00% 20.64% 22.23% 22.23% 22.28% 22.28% 24.15% 19.80% 25.94% 29.99% Annual average 4.08 3.09 3.31 3.31 3.31 3.31 3.57 2.97 3.81 4.34 5 years 9.80 3.49 5.76 4.44 5.79 5.79 7.11 3.36 8.46 11.18 Annual average 1.89 0.69 1.13 0.87 1.13 1.13 1.38 0.66 1.64 2.14 3 years 5.78 11.20 7.89 10.28 7.90 7.90 7.18 10.43 6.49 5.08 Annual average 1.97 3.88 2.70 3.55 2.71 2.71 2.45 3.61 2.21 1.72 1 year 13.23 6.69 12.40 7.40 12.34 11.34 12.71 8.73 12.97 13.51 6 months 18.94 12.13 18.56 13.56 18.49 17.49 18.72 14.56 18.86 19.13 2030 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 27.86% 20.51% 22.05% 22.05% 22.03% 22.03% 23.89% 19.55% 25.88% 29.74% Annual average 4.06 3.07 3.28 3.28 3.28 3.28 3.53 2.94 3.80 4.31 5 years 10.53 4.18 6.43 5.06 6.41 6.41 7.72 3.95 9.13 11.83 Annual average 2.02 0.82 1.25 0.99 1.25 1.25 1.50 0.78 1.76 2.26 3 years 4.79 10.27 6.94 9.42 6.96 6.96 6.29 9.57 5.52 4.15 Annual average 1.62 3.55 2.37 3.24 2.38 2.38 2.14 3.30 1.87 1.40 1 year 12.44 6.01 11.59 6.59 11.60 10.60 11.82 7.88 12.14 12.68 6 months 16.96 10.24 16.53 11.53 16.52 15.52 16.59 12.55 16.85 17.06 17 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) 2025 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 26.29% 19.03% 20.55% 20.55% 20.58% 20.58% 22.43% 18.14% 24.37% 28.24% Annual average 3.85 2.86 3.07 3.07 3.08 3.08 3.33 2.74 3.60 4.11 5 years 10.03 3.71 5.96 4.58 5.98 5.98 7.28 3.53 8.67 11.41 Annual average 1.93 0.73 1.16 0.90 1.17 1.17 1.42 0.70 1.68 2.18 3 years 4.85 10.32 7.01 9.54 6.97 6.97 6.30 9.58 5.57 4.15 Annual average 1.64 3.57 2.39 3.29 2.38 2.38 2.15 3.30 1.89 1.40 1 year 11.08 4.68 10.20 5.20 10.26 9.26 10.44 6.55 10.82 11.31 6 months 13.99 7.45 13.56 8.56 13.54 12.54 13.69 9.71 13.89 14.13 2020 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 22.80% 15.74% 17.21% 17.21% 17.20% 17.20% 19.03% 14.87% 20.98% 24.65% Annual average 3.38 2.40 2.61 2.61 2.60 2.60 2.86 2.27 3.13 3.63 5 years 8.72 2.47 4.69 3.24 4.67 4.67 6.00 2.29 7.33 10.02 Annual average 1.69 0.49 0.92 0.64 0.92 0.92 1.17 0.45 1.42 1.93 3 years 4.41 9.90 6.55 9.10 6.57 6.57 5.86 9.15 5.14 3.72 Annual average 1.49 3.42 2.23 3.13 2.24 2.24 1.99 3.15 1.74 1.26 1 year 9.49 3.20 8.59 3.59 8.63 7.63 8.90 5.08 9.17 9.71 6 months 10.88 4.51 10.39 5.39 10.43 9.43 10.53 6.67 10.76 10.98 2015 Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 19.34% 12.48% 13.96% 13.96% 13.93% 13.93% 15.81% 11.76% 17.55% 21.22% Annual average 2.91 1.92 2.14 2.14 2.14 2.14 2.41 1.82 2.65 3.17 5 years 7.82 1.62 3.85 2.34 3.81 3.81 5.22 1.53 6.44 9.18 Annual average 1.52 0.32 0.76 0.46 0.75 0.75 1.02 0.30 1.26 1.77 3 years 3.58 9.12 5.73 8.26 5.77 5.77 4.96 8.29 4.37 2.84 Annual average 1.21 3.14 1.95 2.83 1.96 1.96 1.68 2.84 1.48 0.96 1 year 7.40 1.23 6.61 1.61 6.57 5.57 6.95 3.20 7.14 7.71 6 months 7.81 1.59 7.44 2.44 7.40 6.40 7.57 3.77 7.70 7.98 Maturity Fund NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 17.57% 10.81% 12.26% 12.26% 12.29% 12.29% 13.99% 10.00% 15.74% 19.32% Annual average 2.66 1.68 1.89 1.89 1.90 1.90 2.14 1.56 2.40 2.90 5 years 11.50 5.09 7.38 5.68 7.40 7.40 8.73 4.93 10.05 12.83 Annual average 2.20 1.00 1.43 1.11 1.44 1.44 1.69 0.97 1.93 2.44 3 years 2.46 3.43 0.18 2.49 0.15 0.15 0.93 2.60 1.64 3.18 Annual average 0.81 1.16 0.06 0.84 0.05 0.05 0.31 0.87 0.54 1.05 1 year 5.27 0.81 4.45 0.55 4.42 3.42 4.72 1.05 4.98 5.43 6 months 4.75 1.30 4.32 0.68 4.29 3.29 4.47 0.81 4.59 4.80 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes.  The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R share performance for the period from 12/19/05 to 12/21/05 is based on class A share performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 18 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, except for Putnam RetirementReady 2055 Fund, which commenced operations on November 30, 2010, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y 2055 Fund Estimated net expenses for the fiscal year ended7/31/10* 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your funds estimated total annual operating expenses for the fiscal year ended 7/31/10 5.86% 6.61% 6.61% 6.36% 6.11% 5.61% Your funds annualized expense ratio for the period from 11/30/10 (commencement of operations) to 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2050 Fund Net expenses for the fiscal year ended 7/31/10* 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2045 Fund Net expenses for the fiscal year ended 7/31/10* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2040 Fund Net expenses for the fiscal year ended 7/31/10* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2035 Fund Net expenses for the fiscal year ended 7/31/10* 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2030 Fund Net expenses for the fiscal year ended 7/31/10* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 19 Expense ratios cont. Class A Class B Class C Class M Class R Class Y 2025 Fund Net expenses for the fiscal year ended 7/31/10* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2020 Fund Net expenses for the fiscal year ended 7/31/10* 1.08% 1.83% 1.83% 1.58% 1.33% 0.83% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 2015 Fund Net expenses for the fiscal year ended 7/31/10* 1.04% 1.79% 1.79% 1.54% 1.29% 0.79% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Maturity Fund Net expenses for the fiscal year ended 7/31/10* 0.99% 1.74% 1.74% 1.49% 1.24% 0.74% Your funds total annual operating expenses for the fiscal year ended 7/31/10 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Your funds annualized expense ratio for the six-month period ended 1/31/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% * Reflects Putnam Managements contractual obligation to reimburse the fund for other expenses through at least11/30/11. Expense information in this table for the fiscal year ended 7/31/10 differs from that shown in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which the fund invests. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table in this section shows the expenses you would have paid on a $1,000 investment in each of the Putnam RetirementReady Funds from August 1, 2010, to January 31, 2011, except Putnam RetirementReady 2055 Fund, which is from November 30, 2010 (commencement of operations), to January 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own. 20 Expenses per $1,000 cont. Class A Class B Class C Class M Class R Class Y 2055 Fund Expenses paid per $1,000* $0.45 $1.79 $1.79 $1.34 $0.89 $ Ending value (after expenses) $1,072.40 $1,070.70 $1,070.70 $1,072.00 $1,072.20 $1,072.60 2050 Fund Expenses paid per $1,000* $1.35 $5.41 $5.41 $4.06 $2.71 $ Ending value (after expenses) $1,149.70 $1,145.20 $1,145.50 $1,146.70 $1,147.60 $1,151.00 2045 Fund Expenses paid per $1,000* $1.35 $5.40 $5.40 $4.05 $2.70 $ Ending value (after expenses) $1,146.80 $1,142.30 $1,142.10 $1,143.70 $1,145.40 $1,148.50 2040 Fund Expenses paid per $1,000* $1.35 $5.39 $5.39 $4.05 $2.70 $ Ending value (after expenses) $1,143.30 $1,138.90 $1,138.50 $1,140.10 $1,141.80 $1,144.80 2035 Fund Expenses paid per $1,000* $1.35 $5.37 $5.37 $4.03 $2.69 $ Ending value (after expenses) $1,135.70 $1,131.20 $1,131.40 $1,132.60 $1,134.20 $1,136.60 2030 Fund Expenses paid per $1,000* $1.34 $5.34 $5.34 $4.01 $2.67 $ Ending value (after expenses) $1,121.80 $1,118.10 $1,118.20 $1,119.50 $1,120.40 $1,123.50 2025 Fund Expenses paid per $1,000* $1.32 $5.29 $5.29 $3.97 $2.65 $ Ending value (after expenses) $1,102.30 $1,098.30 $1,098.20 $1,100.00 $1,101.50 $1,104.50 2020 Fund Expenses paid per $1,000* $1.31 $5.24 $5.24 $3.93 $2.62 $ Ending value (after expenses) $1,081.50 $1,077.40 $1,077.10 $1,078.40 $1,080.30 $1,082.90 2015 Fund Expenses paid per $1,000* $1.30 $5.19 $5.18 $3.89 $2.59 $ Ending value (after expenses) $1,060.50 $1,057.10 $1,056.60 $1,057.20 $1,058.90 $1,061.60 Maturity Fund Expenses paid per $1,000* $1.29 $5.13 $5.13 $3.85 $2.57 $ Ending value (after expenses) $1,039.50 $1,035.30 $1,035.70 $1,036.70 $1,038.30 $1,040.60 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11, except for Putnam RetirementReady 2055 Fund, which is for the period from 11/30/10 (commencement of operations) to 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 21 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 2055 Fund Expenses paid per $1,000* $0.43 $1.73 $1.73 $1.30 $0.87 $ Ending value (after expenses) $1,008.20 $1,006.90 $1,006.90 $1,007.34 $1,007.77 $1,008.63 2050 Fund, 2045 Fund, 2040 Fund, 2035 Fund, 2030 Fund, 2025 Fund, 2020 Fund, 2015 Fund, and Maturity Fund Expenses paid per $1,000* $1.28 $5.09 $5.09 $3.82 $2.55 $ Ending value (after expenses) $1,023.95 $1,020.16 $1,020.16 $1,021.42 $1,022.68 $1,025.21 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11, except for Putnam RetirementReady 2055 Fund, which is for the period from 11/30/10 (commencement of operations) to 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 22 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 23 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2011, Putnam employees had approximately $352,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 24 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets showshow the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 25 The funds portfolios 1/31/11 (Unaudited) 2055 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund (Class Y) 101 $1,045 Putnam Absolute Return 300 Fund (Class Y)   Putnam Absolute Return 500 Fund (Class Y) 421 4,597 Putnam Absolute Return 700 Fund (Class Y) 1,381 15,684 Total Absolute Return Funds (cost $21,362) Asset Allocation Funds (89.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 13,140 153,207 Putnam Asset Allocation: Growth Portfolio (Class Y) 2,663 33,443 Total Asset Allocation Funds (cost $190,006) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 1,011 $1,011 Total Fixed Income Funds (cost $1,011) Total Investments (cost $212,379) * Percentages indicated are based on net assets of $208,944. 2050 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund (Class Y) 5,207 $53,943 Putnam Absolute Return 300 Fund (Class Y)   Putnam Absolute Return 500 Fund (Class Y) 15,584 170,182 Putnam Absolute Return 700 Fund (Class Y) 51,120 580,721 Total Absolute Return Funds (cost $803,037) Asset Allocation Funds (89.2%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 488,305 5,693,642 Putnam Asset Allocation: Growth Portfolio (Class Y) 99,030 1,243,817 Total Asset Allocation Funds (cost $6,943,932) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 33,955 $33,955 Total Fixed Income Funds (cost $33,955) Total Investments (cost $7,780,924) * Percentages indicated are based on net assets of $7,774,783. 26 The funds portfolios 1/31/11 (Unaudited) cont. 2045 Fund Shares Value Absolute Return Funds (10.8%)* Putnam Absolute Return 100 Fund (Class Y) 18,386 $190,479 Putnam Absolute Return 300 Fund (Class Y)   Putnam Absolute Return 500 Fund (Class Y) 32,101 350,539 Putnam Absolute Return 700 Fund (Class Y) 105,280 1,195,976 Total Absolute Return Funds (cost $1,727,331) Asset Allocation Funds (88.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 806,210 9,400,406 Putnam Asset Allocation: Growth Portfolio (Class Y) 382,432 4,803,343 Total Asset Allocation Funds (cost $13,972,294) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 71,713 $71,713 Total Fixed Income Funds (cost $71,713) Total Investments (cost $15,771,338) * Percentages indicated are based on net assets of $16,009,943. 2040 Fund Shares Value Absolute Return Funds (11.6%)* Putnam Absolute Return 100 Fund (Class Y) 47,809 $495,298 Putnam Absolute Return 300 Fund (Class Y)   Putnam Absolute Return 500 Fund (Class Y) 50,082 546,890 Putnam Absolute Return 700 Fund (Class Y) 164,246 1,865,831 Total Absolute Return Funds (cost $2,893,115) Asset Allocation Funds (87.9%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 875,966 10,213,764 Putnam Asset Allocation: Growth Portfolio (Class Y) 934,956 11,743,046 Total Asset Allocation Funds (cost $21,091,034) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 112,540 $112,540 Total Fixed Income Funds (cost $112,540) Total Investments (cost $24,096,689) * Percentages indicated are based on net assets of $24,973,334. 27 The funds portfolios 1/31/11 (Unaudited) cont. 2035 Fund Shares Value Absolute Return Funds (14.0%)* Putnam Absolute Return 100 Fund (Class Y) 86,510 $896,243 Putnam Absolute Return 300 Fund (Class Y)   Putnam Absolute Return 500 Fund (Class Y) 118,624 1,295,376 Putnam Absolute Return 700 Fund (Class Y) 253,582 2,880,687 Total Absolute Return Funds (cost $5,034,269) Asset Allocation Funds (84.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y) 515,889 6,015,256 Putnam Asset Allocation: Growth Portfolio (Class Y) 1,958,076 24,593,432 Total Asset Allocation Funds (cost $27,438,832) Fixed Income Funds (1.2%)* Putnam Money Market Fund (Class A) 447,700 $447,700 Total Fixed Income Funds (cost $447,700) Total Investments (cost $32,920,801) * Percentages indicated are based on net assets of $36,122,788. 2030 Fund Shares Value Absolute Return Funds (19.1%)* Putnam Absolute Return 100 Fund (Class Y) 113,917 $1,180,181 Putnam Absolute Return 300 Fund (Class Y) 52,639 568,497 Putnam Absolute Return 500 Fund (Class Y) 216,942 2,369,008 Putnam Absolute Return 700 Fund (Class Y) 438,228 4,978,270 Total Absolute Return Funds (cost $9,028,120) Asset Allocation Funds (78.2%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 429,459 $4,754,115 Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y) 2,578,604 32,387,268 Total Asset Allocation Funds (cost $32,220,596) Fixed Income Funds (2.7%)* Putnam Money Market Fund (Class A) 1,293,164 $1,293,164 Total Fixed Income Funds (cost $1,293,164) Total Investments (cost $42,541,880) * Percentages indicated are based on net assets of $47,521,312. 28 The funds portfolios 1/31/11 (Unaudited) cont. 2025 Fund Shares Value Absolute Return Funds (27.3%)* Putnam Absolute Return 100 Fund (Class Y) 186,135 $1,928,361 Putnam Absolute Return 300 Fund (Class Y) 218,995 2,365,150 Putnam Absolute Return 500 Fund (Class Y) 295,376 3,225,505 Putnam Absolute Return 700 Fund (Class Y) 634,561 7,208,621 Total Absolute Return Funds (cost $14,604,230) Asset Allocation Funds (69.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,948,942 $21,574,791 Putnam Asset Allocation: Conservative Portfolio (Class Y)   Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y) 1,251,908 15,723,964 Total Asset Allocation Funds (cost $34,002,482) Fixed Income Funds (3.4%)* Putnam Money Market Fund (Class A) 1,838,074 $1,838,074 Total Fixed Income Funds (cost $1,838,074) Total Investments (cost $50,444,786) * Percentages indicated are based on net assets of $53,854,185. 2020 Fund Shares Value Absolute Return Funds (36.8%)* Putnam Absolute Return 100 Fund (Class Y) 239,171 $2,477,807 Putnam Absolute Return 300 Fund (Class Y) 411,454 4,443,706 Putnam Absolute Return 500 Fund (Class Y) 484,519 5,290,947 Putnam Absolute Return 700 Fund (Class Y) 638,527 7,253,672 Total Absolute Return Funds (cost $19,337,890) Asset Allocation Funds (58.6%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 2,565,159 $28,396,309 Putnam Asset Allocation: Conservative Portfolio (Class Y) 285,359 2,636,713 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Total Asset Allocation Funds (cost $27,930,802) Fixed Income Funds (4.6%)* Putnam Money Market Fund (Class A) 2,439,010 $2,439,010 Total Fixed Income Funds (cost $2,439,010) Total Investments (cost $49,707,702) * Percentages indicated are based on net assets of $52,927,558. 29 The funds portfolios 1/31/11 (Unaudited) cont. 2015 Fund Shares Value Absolute Return Funds (47.3%)* Putnam Absolute Return 100 Fund (Class Y) 266,677 $2,762,779 Putnam Absolute Return 300 Fund (Class Y) 539,056 5,821,809 Putnam Absolute Return 500 Fund (Class Y) 846,450 9,243,229 Putnam Absolute Return 700 Fund (Class Y) 354,207 4,023,787 Total Absolute Return Funds (cost $21,710,213) Asset Allocation Funds (46.8%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,047,004 $11,590,338 Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,081,729 9,995,174 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Total Asset Allocation Funds (cost $20,358,296) Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 2,724,123 $2,724,123 Total Fixed Income Funds (cost $2,724,123) Total Investments (cost $44,792,632) * Percentages indicated are based on net assets of $46,151,430. Maturity Fund Shares Value Absolute Return Funds (60.1%)* Putnam Absolute Return 100 Fund (Class Y) 280,398 $2,904,928 Putnam Absolute Return 300 Fund (Class Y) 629,882 6,802,728 Putnam Absolute Return 500 Fund (Class Y) 890,015 9,718,966 Putnam Absolute Return 700 Fund (Class Y)   Total Absolute Return Funds (cost $19,282,805) Asset Allocation Funds (34.0%)* Putnam Asset Allocation: Balanced Portfolio (Class Y)  $ Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,188,119 10,978,216 Putnam Asset Allocation: Equity Portfolio (Class Y)   Putnam Asset Allocation: Growth Portfolio (Class Y)   Total Asset Allocation Funds (cost $10,438,208) Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 1,909,119 $1,909,119 Total Fixed Income Funds (cost $1,909,119) Total Investments (cost $31,630,132) * Percentages indicated are based on net assets of $32,306,765. 30 The funds portfolios 1/31/11 (Unaudited) cont. Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from August 1, 2010 through January 31, 2011 (the reporting period) except for Putnam RetirementReady 2055 Fund, which ran from November 30, 2010 (commencement of operations) to January 31, 2011. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $208,987 $ $ $208,987 Putnam RetirementReady 2050 Fund 7,776,260   7,776,260 Putnam RetirementReady 2045 Fund 16,012,456   16,012,456 Putnam RetirementReady 2040 Fund 24,977,369   24,977,369 Putnam RetirementReady 2035 Fund 36,128,694   36,128,694 Putnam RetirementReady 2030 Fund 47,530,503   47,530,503 Putnam RetirementReady 2025 Fund 53,864,466   53,864,466 Putnam RetirementReady 2020 Fund 52,938,164   52,938,164 Putnam RetirementReady 2015 Fund 46,161,239   46,161,239 Putnam RetirementReady Maturity Fund 32,313,957   32,313,957 The accompanying notes are an integral part of these financial statements. 31 Statements of assets and liabilities 1/31/11 (Unaudited) ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $208,987 $7,776,260 $16,012,456 $24,977,369 $36,128,694 Receivable for shares of the fund sold 89 21,320 30,369 45,557 38,744 Receivable for investments sold 83 223,458 182,113 153,505 267,228 Unamortized offering costs (Note 1) 90,721     Receivable from Manager (Note 2) 19,011 10,957 20,585 29,519 13,249 Total assets LIABILITIES Payable for shares of the fund repurchased 83 223,458 182,113 153,505 267,228 Payable for investments purchased 89 21,320 30,369 45,557 38,744 Payable for distribution fees (Note 2) 43 1,477 2,513 4,035 5,906 Payable for legal expense   10,932 15,816  Payable for offering costs (Note 1) 109,646     Other accrued expenses 86 10,957 9,653 13,703 13,249 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1, 4 and 5) $209,512 $13,092,567 $25,739,659 $37,471,019 $53,919,807 Undistributed net investment income (distributions in excess of net investment income) (Note 1) (2,967) (351,352) (313,268) (326,892) 271,167 Accumulated net realized gain (loss) on investments (Note 1) 5,791 (4,961,768) (9,657,566) (13,051,473) (21,276,079) Net unrealized appreciation (depreciation) of investments (3,392) (4,664) 241,118 880,680 3,207,893 Total  Representing net assets applicable to capital outstanding (Continued on next page) 32 Statements of assets and liabilities 1/31/11 (Unaudited) cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $147,716 $4,700,876 $9,357,663 $13,155,325 $19,946,642 Number of shares outstanding 14,814 369,909 659,552 855,556 1,264,124 Net asset value and redemption price $9.97 $12.71 $14.19 $15.38 $15.78 Offering price per class A share (100/94.25 of Class A net asset value) * $10.58 $13.49 $15.06 $16.32 $16.74 Computation of net asset value and offering price Class B Net Assets $15,743 $101,602 $134,719 $419,088 $554,992 Number of shares outstanding 1,580 8,032 10,206 29,063 37,684 Net asset value and offering price ** $9.96 $12.65 $13.20 $14.42 $14.73 Computation of net asset value and offering price Class C Net Assets $10,711 $81,840 $35,385 $109,490 $265,076 Number of shares outstanding 1,075 6,508 2,661 7,630 17,975 Net asset value and offering price ** $9.96 $12.58 $13.30 $14.35 $14.75 Computation of net asset value, offering price and redemption price Class M Net Assets $10,715 $76,582 $7,366 $23,493 $66,119 Number of shares outstanding 1,075 6,068 528 1,609 4,420 Net asset value and redemption price $9.97 $12.62 $13.94 *** $14.60 $14.96 Offering price per class M share (100/96.50 of Class M net asset value) * $10.33 $13.08 $14.45 $15.13 $15.50 Computation of net asset value, offering price and redemption price Class R Net Assets $10,720 $545,779 $865,644 $1,804,694 $2,061,621 Number of shares outstanding 1,075 43,388 59,665 114,528 135,212 Net asset value, offering price and redemption value $9.97 $12.58 $14.51 $15.76 $15.25 Computation of net asset value, offering price and redemption price Class Y Net Assets $13,339 $2,268,104 $5,609,166 $9,461,244 $13,228,338 Number of shares outstanding 1,337 178,018 339,202 536,143 732,334 Net asset value, offering price and redemption value $9.97 *** $12.74 $16.54 $17.65 $18.06 Cost of investments (Note 1) $212,379 $7,780,924 $15,771,338 $24,096,689 $32,920,801 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. 33 Statements of assets and liabilities 1/31/11 (Unaudited) cont. ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Maturity Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $47,530,503 $53,864,466 $52,938,164 $46,161,239 $32,313,957 Interest receivable 1 1 1 2  Receivable for shares of the fund sold 137,107 65,509 340,320 156,098 16,503 Receivable for investments sold 270,271 453,334 292,090 445,015 733,949 Receivable from Manager (Note 2) 17,149 19,845 18,672 16,588 9,614 Total assets LIABILITIES Payable for shares of the fund repurchased 270,271 453,334 292,090 445,015 733,949 Payable for investments purchased 137,107 65,509 340,320 156,098 16,503 Payable for distribution fees (Note 2) 9,192 10,282 10,607 9,811 7,192 Other accrued expenses 17,149 19,845 18,672 16,588 9,614 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1, 4 and 8) $71,237,339 $82,007,556 $83,114,831 $71,655,426 $47,949,483 Undistributed net investment income (Distributions in excess of net investment income) (Notes 1 and 8) 686,288 1,052,327 1,227,893 1,104,272 (19,681) Accumulated net realized loss on investments (Notes 1 and 8) (29,390,938) (32,625,378) (34,645,628) (27,976,875) (16,306,862) Net unrealized appreciation of investments (Note 8) 4,988,623 3,419,680 3,230,462 1,368,607 683,825 Total  Representing net assets applicable to capital outstanding (Continued on next page) 34 Statements of assets and liabilities 1/31/11 (Unaudited) cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Maturity Fund Computation of net asset value, offering price and redemption price Class A Net Assets $28,445,906 $35,942,369 $38,022,169 $35,814,719 $24,576,806 Number of shares outstanding 1,783,083 2,109,432 2,357,427 2,156,491 1,528,920 Net asset value and redemption price $15.95 $17.04 $16.13 $16.61 $16.07 Offering price per class A share (100/94.25 of Class A net asset value) * $16.92 $18.08 $17.11 $17.62 $17.05 Computation of net asset value and offering price Class B Net Assets $942,298 $928,978 $753,889 $461,505 $215,421 Number of shares outstanding 61,681 57,792 48,170 28,478 13,386 Net asset value and offering price ** $15.28 $16.07 $15.65 $16.21 $16.09 Computation of net asset value and offering price Class C Net Assets $509,011 $427,531 $481,766 $568,843 $417,359 Number of shares outstanding 33,250 26,540 30,683 35,138 25,874 Net asset value and offering price ** $15.31 $16.11 $15.70 $16.19 $16.13 Computation of net asset value, offering price and redemption price Class M Net Assets $653,389 $149,603 $223,094 $342,114 $335,035 Number of shares outstanding 42,688 9,190 14,063 20,919 20,793 Net asset value and redemption price $15.31 $16.28 $15.86 $16.35 $16.11 Offering price per class M share (100/96.50 of Class M net asset value) * $15.87 $16.87 $16.44 $16.94 $16.69 Computation of net asset value, offering price and redemption price Class R Net Assets $3,467,409 $3,207,024 $3,425,204 $2,875,252 $1,432,194 Number of shares outstanding 228,069 199,869 219,522 178,426 89,126 Net asset value, offering price and redemption value $15.20 $16.05 $15.60 $16.11 $16.07 Computation of net asset value, offering price and redemption price Class Y Net Assets $13,503,299 $13,198,680 $10,021,436 $6,088,997 $5,329,950 Number of shares outstanding 750,657 771,584 562,569 365,680 330,593 Net asset value, offering price and redemption value $17.99 $17.11 $17.81 $16.65 $16.12 Cost of investments (Note 1) $42,541,880 $50,444,786 $49,707,702 $44,792,632 $31,630,132 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statements of operations For the six months ended 1/31/11 (Unaudited)* INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares $1,706 $233,864 $470,319 $771,945 $1,226,695 EXPENSES Distribution fees  Class A (Note 2) 12 6,639 11,955 15,994 25,706 Distribution fees  Class B (Note 2) 21 541 614 1,775 2,437 Distribution fees  Class C (Note 2) 18 368 154 489 1,264 Distribution fees  Class M (Note 2) 14 252 25 77 222 Distribution fees  Class R (Note 2) 9 1,232 1,874 3,859 4,014 Audit fees 22 2,166 4,145 6,265 9,224 Reports to shareholder 33 2,296 2,067 2,936 1,991 Legal fees  8,987 16,451 24,562  Amortization of offering costs (Note 1) 18,925     Other fees 31 2,657 2,422 2,812 121 Fees reimbursed by Manager (Note 2) (19,011) (16,106) (25,085) (36,575) (11,336) Total expenses 74 Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) (429) 98,022 687,035 1,106,048 2,149,640 Capital gain distribution from underlying Putnam Fund shares 6,220 857,984 1,294,229 1,374,564 823,762 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period (3,392) (54,645) (318,226) (88,329) 283,679 Net gain on investments Net increase in net assets resulting from operations * Except for Putnam RetirementReady 2055 Fund, which is for the period 11/30/10 (commencement of operations) to 1/31/11 (unaudited). (Continued on next page) 36 Statements of operations For the six months ended 1/31/11 (Unaudited) cont. INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Maturity Fund Income distributions from underlying Putnam Fund shares $1,602,230 $1,713,407 $1,501,481 $1,240,456 $799,619 EXPENSES Distribution fees  Class A (Note 2) 34,407 45,103 46,338 42,644 21,550 Distribution fees  Class B (Note 2) 4,406 4,618 3,801 2,308 703 Distribution fees  Class C (Note 2) 2,123 1,855 2,289 3,253 1,443 Distribution fees  Class M (Note 2) 2,344 571 900 1,341 1,212 Distribution fees  Class R (Note 2) 6,053 5,946 4,494 5,762 2,039 Audit fees 11,695 13,736 13,004 11,561 3,552 Reports to shareholder 2,651 2,899 2,712 2,295 796 Other fees 146 132 117 93 330 Fees reimbursed by Manager (Note 2) (14,492) (16,767) (15,833) (13,949) (4,678) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 2,397,875 3,672,907 2,416,449 1,834,232 472,704 Capital gain distribution from underlying Putnam Fund shares 11,092 24,519 36,485 43,314 51,762 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period 1,067,740 (277,823) (60,931) (525,736) (575,266) Net gain (loss) on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 37 Statements of changes in net assets 2055 Fund  TOTAL INCREASE IN NET ASSETS For the period 11/30/10 (commencement of operations) to 1/31/11 * Operations: Net investment income $1,632 Net realized loss on underlying Putnam Fund shares 5,791 Net unrealized depreciation on underlying Putnam Fund shares (3,392) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (749) Class B (737) Class C (737) Class M (739) Class R (741) Class Y (896) Increase from capital share transactions (Note 4) 149,512 Total increase in net assets NET ASSETS Beginning of period (Note 5) 60,000 End of period $208,944 Distribution in excess of net investment income end of period $(2,967) * Unaudited 38 Statements of changes in net assets cont. 2050 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $224,832 $431,329 Net realized gain on underlying Putnam Fund shares 956,006 1,910,358 Net unrealized depreciation on underlying Putnam Fund shares (54,645) (1,424,187) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (400,781) (688,626) Class B (6,168) (17,995) Class C (5,086) (7,290) Class M (4,954) (6,810) Class R (36,857) (48,127) Class Y (153,599) (290,816) Redemption fees (Note 1)  1 Increase (decrease) from capital share transactions (Note 4) (196,202) 52,222 Total increase (decrease) in net assets NET ASSETS Beginning of period 7,452,237 7,542,178 End of period $7,774,783 $7,452,237 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(351,352) $31,261 * Unaudited 39 Statements of changes in net assets cont. 2045 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $455,697 $833,125 Net realized gain on underlying Putnam Fund shares 1,981,264 3,494,331 Net unrealized depreciation on underlying Putnam Fund shares (318,226) (2,457,271) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (654,769) (1,155,763) Class B (8,411) (17,327) Class C (2,242) (2,181) Class M (458) (609) Class R (54,157) (51,002) Class Y (320,414) (518,684) Redemption fees (Note 1)  10 Increase (decrease) from capital share transactions (Note 4) 466,697 (624,911) Total increase (decrease) in net assets NET ASSETS Beginning of period 14,464,962 14,965,244 End of period $16,009,943 $14,464,962 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(313,268) $271,486 * Unaudited 40 Statements of changes in net assets cont. 2040 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $749,751 $1,140,734 Net realized gain on underlying Putnam Fund shares 2,480,612 5,000,194 Net unrealized depreciation on underlying Putnam Fund shares (88,329) (3,340,766) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (753,293) (1,394,071) Class B (21,843) (24,654) Class C (5,613) (5,411) Class M (1,219) (1,603) Class R (98,983) (77,668) Class Y (470,017) (713,145) Redemption fees (Note 1)  11 Increase (decrease) from capital share transactions (Note 4) 1,847,929 (1,048,050) Total increase (decrease) in net assets NET ASSETS Beginning of period 21,334,339 21,798,768 End of period $24,973,334 $21,334,339 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(326,892) $274,325 * Unaudited 41 Statements of changes in net assets cont. 2035 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $1,193,052 $1,471,718 Net realized gain on underlying Putnam Fund shares 2,973,402 6,160,664 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 283,679 (3,463,905) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (905,812) (1,355,509) Class B (21,193) (30,397) Class C (10,110) (9,388) Class M (2,479) (3,952) Class R (82,718) (53,146) Class Y (495,426) (661,625) Redemption fees (Note 1)   Increase (decrease) from capital share transactions (Note 4) 1,989,664 (2,355,348) Total increase (decrease) in net assets NET ASSETS Beginning of period 31,200,729 31,501,617 End of period $36,122,788 $31,200,729 Undistributed net investment income, end of period $271,167 $595,853 * Unaudited 42 Statements of changes in net assets cont. 2030 Fund  TOTAL INCREASE IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $1,552,897 $1,639,397 Net realized gain on underlying Putnam Fund shares 2,408,967 7,684,844 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,067,740 (4,002,825) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (955,413) (1,192,342) Class B (25,893) (29,195) Class C (13,972) (7,151) Class M (18,912) (25,007) Class R (119,254) (30,249) Class Y (415,362) (477,445) Redemption fees (Note 1)  135 Increase (decrease) from capital share transactions (Note 4) 4,273,104 (3,449,710) Total increase in net assets NET ASSETS Beginning of period 39,767,410 39,656,958 End of period $47,521,312 $39,767,410 Undistributed net investment income, end of period $686,288 $682,197 * Unaudited 43 Statements of changes in net assets cont. 2025 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $1,655,314 $1,849,300 Net realized gain on underlying Putnam Fund shares 3,697,426 9,345,330 Net unrealized depreciation on underlying Putnam Fund shares (277,823) (4,974,965) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,242,565) (1,173,037) Class B (26,834) (25,261) Class C (11,552) (6,633) Class M (4,744) (4,651) Class R (111,269) (41,632) Class Y (448,550) (468,166) Redemption fees (Note 1)  277 Increase (decrease) from capital share transactions (Note 4) 4,051,996 (4,641,919) Total increase (decrease) in net assets NET ASSETS Beginning of period 46,572,786 46,714,143 End of period $53,854,185 $46,572,786 Undistributed net investment income, end of period $1,052,327 $1,242,527 * Unaudited 44 Statements of changes in net assets cont. 2020 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $1,443,659 $1,777,755 Net realized gain on underlying Putnam Fund shares 2,452,934 8,405,035 Net unrealized depreciation on underlying Putnam Fund shares (60,931) (4,311,421) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,319,857) (1,637,890) Class B (20,500) (30,097) Class C (12,532) (17,586) Class M (7,090) (9,130) Class R (119,643) (25,305) Class Y (316,238) (401,107) Redemption fees (Note 1)  25 Increase (decrease) from capital share transactions (Note 4) 6,159,293 (5,071,928) Total increase (decrease) in net assets NET ASSETS Beginning of period 44,728,463 46,050,112 End of period $52,927,558 $44,728,463 Undistributed net investment income, end of period $1,227,893 $1,580,094 * Unaudited 45 Statements of changes in net assets cont. 2015 Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $1,185,148 $1,832,874 Net realized gain on underlying Putnam Fund shares 1,877,546 9,587,142 Net unrealized depreciation on underlying Putnam Fund shares (525,736) (5,690,021) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,194,331) (2,171,818) Class B (12,913) (20,911) Class C (15,717) (18,779) Class M (10,530) (10,089) Class R (104,459) (57,709) Class Y (224,844) (292,539) Redemption fees (Note 1)  104 Increase (decrease) from capital share transactions (Note 4) 4,813,848 (17,749,208) Total increase (decrease) in net assets NET ASSETS Beginning of period 40,363,418 54,954,372 End of period $46,151,430 $40,363,418 Undistributed net investment income, respectively, end of period $1,104,272 $1,481,918 * Unaudited 46 Statements of changes in net assets cont. Maturity Fund  TOTAL INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11 * Year ended 7/31/10 Operations: Net investment income $772,672 $413,553 Net realized gain on underlying Putnam Fund shares 524,466 2,723,349 Net unrealized depreciation on underlying Putnam Fund shares (575,266) (1,772,752) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (619,238) (318,697) Class B (4,742) (893) Class C (10,359) (1,727) Class M (7,827) (8,087) Class R (38,096) (2,606) Class Y (135,514) (101,222) Redemption fees (Note 1)  1,272 Increase (decrease) from capital share transactions (Notes 4 and 8) 18,905,339 (2,128,417) Total increase (decrease) in net assets NET ASSETS Beginning of period 13,495,330 14,691,557 End of period $32,306,765 $13,495,330 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(19,681) $28,727 * Unaudited The accompanying notes are an integral part of these financial statements. 47 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) c (in thousands) netassets (%) d,e netassets (%) e (%) Class A January 31, 2011** .11 .60 (.74) 7.24 * .04* 1.02* 3.64* Class B January 31, 2011** .22 .48 (.74) 7.07 * .17* 2.10* 3.64* Class C January 31, 2011** .26 .44 (.74) 7.07 * .17* 2.48* 3.64* Class M January 31, 2011** .26 .45 (.74) 7.20 * .13* 2.52* 3.64* Class R January 31, 2011** .26 .45 (.74) 7.22 * .09* 2.56* 3.64* Class Y January 31, 2011** .26 .46 (.75) 7.26 * * 2.51* 3.64* See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 48 49 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .35 1.42 (.94)   14.97 * .13* 2.80* 48.47* July 31, 2010 .66 .90 (1.87)   b .25 5.36 85.88 July 31, 2009 .07 (3.08) (.19) (.44)  b .35 .64 170.52 July 31, 2008 .21 (2.85) (.51) (2.20)  .35 1.13 151.28 July 31, 2007 .17 2.89 (.33) (.34)  b .34 .81 67.99 July 31, 2006 .16 f 1.11 (.27) (.31)  b .35 .86 f 96.90 Class B January 31, 2011** .27 1.43 (.82)   14.52 * .50* 2.19* 48.47* July 31, 2010 .67 .79 (1.78)   b 1.00 5.45 85.88 July 31, 2009 (.02) (3.05) (.09) (.44)  b 1.10 (.19) 170.52 July 31, 2008 .06 (2.83) (.36) (2.20)  1.10 .31 151.28 July 31, 2007 .02 2.86 (.23) (.34)  b 1.09 .12 67.99 July 31, 2006 .08 f 1.04 (.17) (.31)  b 45 1.10 .43 f 96.90 Class C January 31, 2011** .30 1.40 (.86)   14.55 * .50* 2.38* 48.47* July 31, 2010 .54 .92 (1.80)   b 65 1.00 4.44 85.88 July 31, 2009 (.03) (3.05) (.10) (.44)  b 46 1.10 (.29) 170.52 July 31, 2008 .05 (2.81) (.46) (2.20)  34 1.10 .29 151.28 July 31, 2007 (.10) 2.98 (.14) (.34)  b 16 1.09 (.44) 67.99 July 31, 2006 .24 f .89 (.17) (.31)  b 1 1.10 1.31 f 96.90 Class M January 31, 2011** .32 1.40 (.89)   14.67 * .38* 2.56* 48.47* July 31, 2010 .60 .89 (1.82)   b 57 .75 4.92 85.88 July 31, 2009  b (3.05) (.13) (.44)  b 43 .85 (.01) 170.52 July 31, 2008 .10 (2.83) (.45) (2.20)  36 .85 .54 151.28 July 31, 2007 (.02) 2.96 (.22) (.34)  b 29 .84 (.11) 67.99 July 31, 2006 .15 f 1.02 (.20) (.31)  b 3 .85 .78 f 96.90 Class R January 31, 2011** .33 1.39 (.91)   14.76 * .25* 2.68* 48.47* July 31, 2010 .62 .91 (1.86)   b .50 5.09 85.88 July 31, 2009 .02 (3.05) (.17) (.44)  b .60 .18 170.52 July 31, 2008 .13 (2.81) (.50) (2.20)  .60 .73 151.28 July 31, 2007 .08 2.92 (.31) (.34)  b 66 .59 .38 67.99 July 31, 2006 .07 f 1.14 (.22) (.31)  b 10 .60 .40 f 96.90 Class Y January 31, 2011** .35 1.44 (.97)   15.10 * * 2.81* 48.47* July 31, 2010 .76 .84 (1.90)   b  6.11 85.88 July 31, 2009 .11 (3.12) (.22) (.44)  b .10 .95 170.52 July 31, 2008 .24 (2.85) (.56) (2.20)  .10 1.26 151.28 July 31, 2007 .19 2.92 (.35) (.34)  b .09 .90 67.99 July 31, 2006 .21 f 1.11 (.28) (.31)  b .10 1.09 f 96.90 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 50 51 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .40 1.53 (.98)   14.68 * .13* 2.88* 32.78* July 31, 2010 .70 1.02 (1.71)   b .25 5.16 75.70 July 31, 2009 .09 (3.27) (.01) (.68)  b .35 .73 157.65 July 31, 2008 .26 (3.04) (.93) (5.58)  b .34 1.21 133.74 July 31, 2007 .25 3.64 (.44) (1.13)  b .33 .93 78.06 July 31, 2006 .28 f 1.47 (.40) (.84)  b .35 1.14 f 55.76 Class B January 31, 2011** .33 1.41 (.88)   14.23 * .50* 2.53* 32.78* July 31, 2010 .62 .90 (1.63)   b 1.00 4.86 75.70 July 31, 2009 (.02) (3.10)  (.68)  b 1.10 (.14) 157.65 July 31, 2008 .09 (2.89) (.79) (5.58)  b 1.09 .45 133.74 July 31, 2007 .04 3.53 (.32) (1.13)  b 1.08 .16 78.06 July 31, 2006  f 1.52 (.30) (.84)  b 81 1.10 (.01) f 55.76 Class C January 31, 2011** .35 1.41 (.92)   14.21 * .50* 2.69* 32.78* July 31, 2010 .54 1.00 (1.64)   b 22 1.00 4.21 75.70 July 31, 2009  b (3.15)  (.68)  b 13 1.10 .01 157.65 July 31, 2008 .08 (2.90) (.80) (5.58)  b 20 1.09 .40 133.74 July 31, 2007 .03 3.55 (.26) (1.13)  b 17 1.08 .12 78.06 July 31, 2006 .11 f 1.42 (.21) (.84)  b 9 1.10 .46 f 55.76 Class M January 31, 2011** .37 1.49 (.93)   14.37 * $7 .38* 2.72* 32.78* July 31, 2010 .63 1.00 (1.65)   b 6 .75 4.71 75.70 July 31, 2009 .02 (3.24)  (.68)  b 5 .85 .18 157.65 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 133.74 July 31, 2007 .14 3.52 (.26) (1.13)  b 1 .83 .54 78.06 July 31, 2006 .17 f 1.42 (.27) (.84)  b 8 .85 .72 f 55.76 Class R January 31, 2011** .43 1.52 (.96)   14.54 * .25* 3.02* 32.78* July 31, 2010 .61 1.10 (1.68)   b .50 4.42 75.70 July 31, 2009 .05 (3.32)  (.68)  b .60 .37 157.65 July 31, 2008 .17 (3.06) (.93) (5.58)  .59 .82 133.74 July 31, 2007 .14 3.76 (.46) (1.13)  b .58 .52 78.06 July 31, 2006 1 (.02) f .51     b 2.04 * 19 .36* (.09)* f 55.76 December 19, 2005 2 .49 .55     4.55 *  .23* 2.12* 36.08* Class Y January 31, 2011** .50 1.76 (1.02)   14.85 * * 3.07* 32.78* July 31, 2010 .92 1.08 (1.75)   b  5.88 75.70 July 31, 2009 .13 (3.68) (.05) (.68)  b .10 .92 157.65 July 31, 2008 .31 (3.38) (1.01) (5.58)  b .09 1.29 133.74 July 31, 2007 .36 3.96 (.49) (1.13)  b .08 1.25 78.06 July 31, 2006 .36 f 1.61 (.44) (.84)  b .10 1.37 f 36.08 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 52 53 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .48 1.55 (.88)   14.33 * .13* 3.17* 29.60* July 31, 2010 .70 1.14 (1.53)   b .25 4.84 75.23 July 31, 2009 .12 (3.18) (.04) (.48)  b .35 .93 158.05 July 31, 2008 .31 (3.06) (.93) (4.92)  b .34 1.44 133.96 July 31, 2007 .29 3.45 (.46) (1.19)  b .33 1.11 60.17 July 31, 2006 .30 f 1.42 (.39) (.90)  b .35 1.24 f 54.52 Class B January 31, 2011** .44 1.41 (.81)   13.89 * .50* 3.08* 29.60* July 31, 2010 .52 1.12 (1.43)   b 1.00 3.83 75.23 July 31, 2009 .01 (3.03)  (.48)  b 1.10 .09 158.05 July 31, 2008 .10 (2.88) (.75) (4.92)  b 1.09 .50 133.96 July 31, 2007 .08 3.35 (.37) (1.19)  b 1.08 .30 60.17 July 31, 2006 .05 f 1.45 (.27) (.90)  b 1.10 .22 f 54.52 Class C January 31, 2011** .39 1.44 (.80)   13.85 * .50* 2.79* 29.60* July 31, 2010 .47 1.16 (1.47)   b 90 1.00 3.44 75.23 July 31, 2009 (.02) (2.99)  (.48)  b 38 1.10 (.14) 158.05 July 31, 2008 .11 (2.88) (.86) (4.92)  b 30 1.09 .57 133.96 July 31, 2007 .01 3.42 (.35) (1.19)  b 18 1.08 .05 60.17 July 31, 2006 .11 f 1.39 (.21) (.90)  b 2 1.10 .46 f 54.52 Class M January 31, 2011** .42 1.47 (.82)   14.01 * .38* 2.96* 29.60* July 31, 2010 .50 1.19 (1.48)   b 18 .75 3.58 75.23 July 31, 2009 .02 (3.04)  (.48)  b 15 .85 .13 158.05 July 31, 2008 .18 (2.92) (.76) (4.92)  b 9 .84 .88 133.96 July 31, 2007 .19 3.31 (.39) (1.19)  b 14 .83 .76 60.17 July 31, 2006 .15 f 1.41 (.28) (.90)  b 23 .85 .64 f 54.52 Class R January 31, 2011** .51 1.54 (.86)   14.18 * .25* 3.33* 29.60* July 31, 2010 .57 1.28 (1.51)   b .50 3.86 75.23 July 31, 2009 .06 (3.23) (.01) (.48)  b .60 .46 158.05 July 31, 2008 .20 (3.06) (.94) (4.92)  b .59 .98 133.96 July 31, 2007 .20 3.55 (.45) (1.19)  b .58 .75 60.17 July 31, 2006 1 .01 f .48     b 2.01 * 46 .36* .05* f 54.52 December 19, 2005 2 .49 .53     4.45 *  .23* 2.10* 39.73* Class Y January 31, 2011** .56 1.78 (.92)   14.48 * * 3.25* 29.60* July 31, 2010 .86 1.26 (1.57)   b  5.22 75.23 July 31, 2009 .15 (3.54) (.08) (.48)  b .10 1.05 158.05 July 31, 2008 .36 (3.38) (1.00) (4.92)  b .09 1.50 133.96 July 31, 2007 .40 3.74 (.51) (1.19)  b .08 1.39 60.17 July 31, 2006 .38 f 1.56 (.44) (.90)  b .10 1.46 f 54.52 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 54 55 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .52 1.44 (.68)   13.57 * .13* 3.41* 29.10* July 31, 2010 .62 1.23 (.97)   b .25 4.29 65.40 July 31, 2009 .14 (3.00) (.06) (.48)  b .35 1.12 152.61 July 31, 2008 .34 (2.84) (.94) (4.67)  b .34 1.65 126.79 July 31, 2007 .33 3.17 (.49) (1.30)  b .33 1.30 58.16 July 31, 2006 .33 f 1.25 (.42) (.88)  b .35 1.41 f 51.70 Class B January 31, 2011** .47 1.30 (.59)   13.12 * .50* 3.25* 29.10* July 31, 2010 .51 1.13 (.89)   b 1.00 3.74 65.40 July 31, 2009 .03 (2.82)  (.48)  b 1.10 .23 152.61 July 31, 2008 .16 (2.69) (.79) (4.67)  b 1.09 .85 126.79 July 31, 2007 .13 3.05 (.36) (1.30)  b 1.08 .55 58.16 July 31, 2006 .13 f 1.22 (.36) (.88)  b 1.10 .55 f 51.70 Class C January 31, 2011** .43 1.35 (.60)   13.14 * .50* 2.97* 29.10* July 31, 2010 .42 1.21 (.89)   b 1.00 3.08 65.40 July 31, 2009 .01 (2.80)  (.48)  b 1.10 .08 152.61 July 31, 2008 .15 (2.68) (.82) (4.67)  b 1.09 .78 126.79 July 31, 2007 .14 3.06 (.47) (1.30)  b 83 1.08 .58 58.16 July 31, 2006 .06 f 1.30 (.24) (.88)  b 7 1.10 .26 f 51.70 Class M January 31, 2011** .46 1.36 (.61)   13.26 * .38* 3.17* 29.10* July 31, 2010 .51 1.17 (.90)   b 65 .75 3.69 65.40 July 31, 2009 .07 (2.85) (.02) (.48)  b 58 .85 .63 152.61 July 31, 2008 .21 (2.72) (.83) (4.67)  b 53 .84 1.08 126.79 July 31, 2007 .18 3.09 (.39) (1.30)  b 63 .83 .74 58.16 July 31, 2006 .19 f 1.22 (.32) (.88)  b 37 .85 .82 f 51.70 Class R January 31, 2011** .53 1.35 (.67)   13.42 * .25* 3.59* 29.10* July 31, 2010 .45 1.31 (.94)   b .50 3.21 65.40 July 31, 2009 .07 (2.89) (.05) (.48)  b .60 .61 152.61 July 31, 2008 .25 (2.74) (.93) (4.67)  b .59 1.28 126.79 July 31, 2007 .21 3.17 (.50) (1.30)  b .58 .83 58.16 July 31, 2006 .22 f 1.23  (.88)  b 25 .60 .96 f 51.70 Class Y January 31, 2011** .62 1.63 (.72)   13.66 * * 3.56* 29.10* July 31, 2010 .79 1.34 (1.00)   b  4.78 65.40 July 31, 2009 .20 (3.36) (.10) (.48)  b .10 1.37 152.61 July 31, 2008 .41 (3.18) (1.01) (4.67)  b .09 1.77 126.79 July 31, 2007 .43 3.47 (.54) (1.30)  b .08 1.57 58.16 July 31, 2006 .42 f 1.35 (.46) (.88)  b .10 1.63 f 51.70 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .54 1.24 (.53)   12.18 * .13* 3.50* 24.74* July 31, 2010 .53 1.31 (.60)   b .25 3.66 73.06 July 31, 2009 .17 (2.85) (.11) (.60)  b .35 1.33 147.83 July 31, 2008 .39 (2.70) (.94) (4.59)  b .34 1.93 122.17 July 31, 2007 .37 2.95 (.51) (1.25)  b .32 1.50 65.00 July 31, 2006 .37 f 1.12 (.43) (.79)  b .35 1.57 f 48.81 Class B January 31, 2011** .46 1.20 (.44)   11.81 * .50* 3.13* 24.74* July 31, 2010 .42 1.24 (.52)   b 1.00 3.00 73.06 July 31, 2009 .05 (2.70)  b (.60)  b 1.10 .38 147.83 July 31, 2008 .20 (2.57) (.78) (4.59)  b 1.09 1.07 122.17 July 31, 2007 .18 2.85 (.37) (1.25)  b 1.07 .74 65.00 July 31, 2006 .20 f 1.09 (.33) (.79)  b 1.10 .86 f 48.81 Class C January 31, 2011** .47 1.19 (.46)   11.82 * .50* 3.16* 24.74* July 31, 2010 .29 1.39 (.54)   b 1.00 2.07 73.06 July 31, 2009 .03 (2.70)  b (.60)  b 1.10 .25 147.83 July 31, 2008 .20 (2.59) (.81) (4.59)  b 1.09 1.03 122.17 July 31, 2007 .11 2.93 (.21) (1.25)  b 90 1.07 .45 65.00 July 31, 2006 .21 f 1.07 (.37) (.79)  b 43 1.10 .95 f 48.81 Class M January 31, 2011** .47 1.21 (.46)   11.95 * .38* 3.20* 24.74* July 31, 2010 .45 1.25 (.54)   b .75 3.21 73.06 July 31, 2009 .08 (2.71) (.04) (.60)  b .85 .69 147.83 July 31, 2008 .27 (2.60) (.83) (4.59)  b .84 1.38 122.17 July 31, 2007 .25 2.86 (.46) (1.25)  b .82 1.04 65.00 July 31, 2006 .12 f 1.21 (.35) (.79)  b .85 .54 f 48.81 Class R January 31, 2011** .59 1.10 (.54)   12.04 * .25* 4.00* 24.74* July 31, 2010 .29 1.45 (.58)   b .50 2.09 73.06 July 31, 2009 .11 (2.72) (.09) (.60)  b .60 .94 147.83 July 31, 2008 .29 (2.57) (.94) (4.59)  b .59 1.57 122.17 July 31, 2007 .27 2.90 (.48) (1.25)  b .57 1.10 65.00 July 31, 2006 .29 f 1.10 (.44) (.79)  b 81 .60 1.28 f 48.81 Class Y January 31, 2011** .64 1.39 (.57)   12.35 * * 3.66* 24.74* July 31, 2010 .71 1.40 (.64)   b  4.32 73.06 July 31, 2009 .25 (3.18) (.15) (.60)  b .10 1.79 147.83 July 31, 2008 .47 (2.99) (1.01) (4.59)  b .09 2.09 122.17 July 31, 2007 .48 3.18 (.56) (1.25)  b .07 1.78 65.00 July 31, 2006 .45 f 1.21 (.47) (.79)  b .10 1.79 f 48.81 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 58 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .53 1.10 (.57)   10.23 * .13* 3.20* 30.90* July 31, 2010 .56 1.41 (.53)   b .25 3.56 79.09 July 31, 2009 .26 (2.90) (.15) (.45)  b .35 1.95 139.24 July 31, 2008 .47 (2.68) (.97) (4.69)  b .34 2.18 118.18 July 31, 2007 .43 2.90 (.55) (1.43)  b .32 1.67 62.81 July 31, 2006 .42 f 1.05 (.45) (.78)  b .35 1.74 f 53.14 Class B January 31, 2011** .43 1.05 (.46)   9.83 * .50* 2.76* 30.90* July 31, 2010 .41 1.33 (.44)   b 1.00 2.77 79.09 July 31, 2009 .14 (2.71) (.03) (.45)  b 1.10 1.09 139.24 July 31, 2008 .28 (2.53) (.81) (4.69)  b 1.09 1.40 118.18 July 31, 2007 .22 2.79 (.43) (1.43)  b 1.07 .90 62.81 July 31, 2006 .20 f 1.05 (.36) (.78)  b 1.10 .84 f 53.14 Class C January 31, 2011** .45 1.03 (.48)   9.82 * .50* 2.83* 30.90* July 31, 2010 .36 1.39 (.45)   b 1.00 2.43 79.09 July 31, 2009 .12 (2.70) (.03) (.45)  b 1.10 .95 139.24 July 31, 2008 .28 (2.53) (.83) (4.69)  b 1.09 1.39 118.18 July 31, 2007 .23 2.79 (.40) (1.43)  b 1.07 .91 62.81 July 31, 2006 .18 f 1.07 (.33) (.78)  b 1.10 .74 f 53.14 Class M January 31, 2011** .46 1.06 (.50)   10.00 * .38* 2.89* 30.90* July 31, 2010 .48 1.33 (.50)   b .75 3.18 79.09 July 31, 2009 .18 (2.74)  (.45)  b 94 .85 1.36 139.24 July 31, 2008 .34 (2.56) (.85) (4.69)  b .84 1.67 118.18 July 31, 2007 .29 2.80 (.43) (1.43)  b .82 1.16 62.81 July 31, 2006 .28 f 1.03 (.37) (.78)  b .85 1.19 f 53.14 Class R January 31, 2011** .55 .98 (.57)   10.15 * .25* 3.51* 30.90* July 31, 2010 .45 1.38 (.51)   b .50 3.01 79.09 July 31, 2009 .18 (2.73) (.14) (.45)  b .60 1.46 139.24 July 31, 2008 .34 (2.50) (.96) (4.69)  b .59 1.77 118.18 July 31, 2007 .33 2.83 (.55) (1.43)  b .57 1.31 62.81 July 31, 2006 .22 f 1.15 (.43) (.78)  b .60 .97 f 53.14 Class Y January 31, 2011** .55 1.12 (.61)   10.45 * * 3.30* 30.90* July 31, 2010 .67 1.34 (.57)   b  4.24 79.09 July 31, 2009 .34 (2.95) (.20) (.45)  b .10 2.48 139.24 July 31, 2008 .50 (2.67) (1.04) (4.69)  b .09 2.32 118.18 July 31, 2007 .51 2.89 (.60) (1.43)  b .07 1.96 62.81 July 31, 2006 .47 f 1.07 (.50) (.78)  b .10 1.93 f 53.14 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .47 .78 (.56)   8.15 * .13* 2.93* 29.77* July 31, 2010 .54 1.30 (.66)   b .25 3.54 84.46 July 31, 2009 .44 (2.73) (.23) (.23)  b .35 3.30 138.33 July 31, 2008 .52 (2.29) (.89) (3.37)  b .34 2.58 115.17 July 31, 2007 .46 2.23 (.56) (1.13)  b .32 1.99 56.03 July 31, 2006 .43 f .62 (.44) (.57)  b .35 1.93 f 46.91 Class B January 31, 2011** .37 .78 (.44)   7.74 * .50* 2.43* 29.77* July 31, 2010 .42 1.25 (.57)   b 1.00 2.87 84.46 July 31, 2009 .32 (2.60) (.11) (.23)  b 1.10 2.49 138.33 July 31, 2008 .33 (2.20) (.75) (3.37)  b 1.09 1.75 115.17 July 31, 2007 .28 2.18 (.45) (1.13)  b 1.07 1.23 56.03 July 31, 2006 .26 f .62 (.37) (.57)  b 1.10 1.18 f 46.91 Class C January 31, 2011** .38 .77 (.44)   7.71 * .50* 2.43* 29.77* July 31, 2010 .41 1.27 (.59)   b 1.00 2.75 84.46 July 31, 2009 .29 (2.59) (.12) (.23)  b 1.10 2.27 138.33 July 31, 2008 .33 (2.21) (.77) (3.37)  b 1.09 1.77 115.17 July 31, 2007 .27 2.20 (.38) (1.13)  b 1.07 1.16 56.03 July 31, 2006 .25 f .62 (.33) (.57)  b 1.10 1.16 f 46.91 Class M January 31, 2011** .40 .78 (.48)   7.84 * .38* 2.58* 29.77* July 31, 2010 .46 1.27 (.59)   b .75 3.08 84.46 July 31, 2009 .37 (2.62) (.06) (.23)  b .85 2.81 138.33 July 31, 2008 .39 (2.22) (.81) (3.37)  b .84 2.03 115.17 July 31, 2007 .33 2.20 (.47) (1.13)  b .82 1.44 56.03 July 31, 2006 .32 f .61 (.38) (.57)  b .85 1.49 f 46.91 Class R January 31, 2011** .59 .61 (.58)   8.03 * .25* 3.84* 29.77* July 31, 2010 .43 1.31 (.63)   b .50 2.89 84.46 July 31, 2009 .38 (2.63) (.22) (.23)  b .60 3.01 138.33 July 31, 2008 .40 (2.18) (.88) (3.37)  b .59 2.17 115.17 July 31, 2007 .39 2.20 (.53) (1.13)  b .57 1.69 56.03 July 31, 2006 .39 f .61 (.48) (.57)  b .60 1.81 f 46.91 Class Y January 31, 2011** .54 .87 (.61)   8.29 * * 3.09* 29.77* July 31, 2010 .69 1.37 (.70)   b  4.10 84.46 July 31, 2009 .55 (3.00) (.28) (.23)  b .10 3.72 138.33 July 31, 2008 .60 (2.49) (.96) (3.37)  b .09 2.76 115.17 July 31, 2007 .56 2.38 (.61) (1.13)  b .07 2.26 56.03 July 31, 2006 .52 f .68 (.49) (.57)  b .10 2.18 f 46.91 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .45 .53 (.59)   6.05 * .13* 2.73* 29.92* July 31, 2010 .52 1.17 (.72)   b .25 3.25 89.57 July 31, 2009 .66 (2.84) (.50) (.21)  b .35 4.58 125.81 July 31, 2008 .66 (1.96) (.93) (2.24)  b .34 3.25 108.96 July 31, 2007 .58 1.67 (.58) (.94)  b .32 2.55 68.94 July 31, 2006 .51 f .31 (.53) (.81)  b .35 2.31 f 62.70 Class B January 31, 2011** .37 .53 (.47)   5.71 * .50* 2.32* 29.92* July 31, 2010 .39 1.13 (.62)   b 1.00 2.51 89.57 July 31, 2009 .52 (2.73) (.33) (.21)  b 1.10 3.68 125.81 July 31, 2008 .49 (1.91) (.76) (2.24)  b 1.09 2.48 108.96 July 31, 2007 .40 1.63 (.48) (.94)  b 1.07 1.80 68.94 July 31, 2006 .32 f .33 (.47) (.81)  b 1.10 1.46 f 62.70 Class C January 31, 2011** .37 .52 (.45)   5.66 * .50* 2.29* 29.92* July 31, 2010 .32 1.21 (.66)   b 1.00 2.04 89.57 July 31, 2009 .54 (2.76) (.38) (.21)  b 1.10 3.78 125.81 July 31, 2008 .48 (1.90) (.74) (2.24)  b 1.09 2.47 108.96 July 31, 2007 .39 1.62 (.42) (.94)  b 1.07 1.77 68.94 July 31, 2006 .34 f .31 (.46) (.81)  b 1.10 1.56 f 62.70 Class M January 31, 2011** .38 .53 (.52)   5.72 * .38* 2.35* 29.92* July 31, 2010 .41 1.18 (.65)   b .75 2.56 89.57 July 31, 2009 .55 (2.74) (.36) (.21)  b .85 3.75 125.81 July 31, 2008 .52 (1.90) (.83) (2.24)  b .84 2.71 108.96 July 31, 2007 .46 1.63 (.46) (.94)  b .82 2.03 68.94 July 31, 2006 .41 f .30 (.46) (.81)  b .85 1.89 f 62.70 Class R January 31, 2011** .47 .46 (.59)   5.89 * .25* 2.91* 29.92* July 31, 2010 .41 1.20 (.72)   b .50 2.63 89.57 July 31, 2009 .54 (2.71) (.49) (.21)  b .60 3.89 125.81 July 31, 2008 .57 (1.90) (.92) (2.24)  b .59 2.96 108.96 July 31, 2007 .49 1.66 (.53) (.94)  b .57 2.16 68.94 July 31, 2006 .61 f .16 (.56) (.81)  b 4 .60 2.82 f 62.70 Class Y January 31, 2011** .48 .52 (.64)   6.16 * * 2.87* 29.92* July 31, 2010 .58 1.16 (.76)   b  3.60 89.57 July 31, 2009 .76 (2.92) (.54) (.21)  b .10 5.14 125.81 July 31, 2008 .72 (1.97) (.99) (2.24)  b .09 3.47 108.96 July 31, 2007 .63 1.67 (.62) (.94)  b .07 2.78 68.94 July 31, 2006 .56 f .32 (.58) (.81)  b .10 2.49 f 62.70 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady Maturity Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A January 31, 2011** .55 .07 (.42)   3.95 * .13* 3.47* 27.03* July 31, 2010 .43 .96 (.44)   b .25 2.71 136.48 July 31, 2009 .89 (1.93) (.89)   b .35 6.43 137.01 July 31, 2008 .71 (1.28) (.78) (.82)  b .34 3.89 138.89 July 31, 2007 .66 .70 (.71) (.27)  b .33 3.45 62.34 July 31, 2006 .58 f (.23) (.61) (.25)  b .35 3.07 f 61.89 Class B January 31, 2011** .51 .05 (.37)   3.53 * .50* 3.22* 27.03* July 31, 2010 .30 .99 (.33)   b 42 1.00 1.91 136.48 July 31, 2009 .78 (1.93) (.79)   b 42 1.10 5.61 137.01 July 31, 2008 .56 (1.28) (.62) (.82)  b 43 1.09 3.03 138.89 July 31, 2007 .52 .71 (.57) (.27)  b 1.08 2.70 62.34 July 31, 2006 .44 f (.24) (.46) (.25)  b 1.10 2.31 f 61.89 Class C January 31, 2011** .53 .04 (.37)   3.57 * .50* 3.34* 27.03* July 31, 2010 .26 1.02 (.32)   b 1.00 1.64 136.48 July 31, 2009 .83 (1.98) (.79)   b 1.10 6.36 137.01 July 31, 2008 .57 (1.28) (.63) (.82)  b 1 1.09 3.14 138.89 July 31, 2007 .53 .69 (.54) (.27)  b 1 1.08 2.77 62.34 July 31, 2006 .45 f (.24) (.47) (.25)  b 1 1.10 2.31 f 61.89 Class M January 31, 2011** .38 .20 (.38)   3.67 * .38* 2.36* 27.03* July 31, 2010 .35 .97 (.36)   b .75 2.22 136.48 July 31, 2009 .94 (2.06) (.82)   b .85 7.15 137.01 July 31, 2008 .62 (1.29) (.69) (.82)  b .84 3.54 138.89 July 31, 2007 .56 .71 (.57) (.27)  b 14 .83 2.94 62.34 July 31, 2006 .52 f (.27) (.52) (.25)  b 75 .85 2.86 f 61.89 Class R January 31, 2011** .66 (.05) (.41)   3.83 * .25* 4.19* 27.03* July 31, 2010 .34 1.02 (.41)   b .50 2.18 136.48 July 31, 2009 .84 (1.92) (.85)   b 77 .60 6.10 137.01 July 31, 2008 .65 (1.28) (.73) (.82)  b .59 3.63 138.89 July 31, 2007 .62 .70 (.66) (.27)  b 81 .58 3.22 62.34 July 31, 2006 .54 f (.25) (.57) (.25)  b 48 .60 2.97 f 61.89 Class Y January 31, 2011** .52 .12 (.44)   4.06 * * 3.29* 27.03* July 31, 2010 .49 .95 (.48)   b  3.13 136.48 July 31, 2009 .96 (1.98) (.92)   b .10 6.81 137.01 July 31, 2008 .75 (1.28) (.82) (.82)  b .09 4.13 138.89 July 31, 2007 .71 .71 (.76) (.27)  b .08 3.70 62.34 July 31, 2006 .62 f (.23) (.66) (.25)  b .10 3.26 f 61.89 See page 68 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 67 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period November 30, 2010 (commencement of operations) to January 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return does not reflect the effect of sales charges. d Expense ratios do not include expenses of the underlying funds. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each funds average net assets (Note 2): 1/31/11 7/31/10 7/31/09 7/31/08 7/31/07 7/31/06 Putnam RetirementReady 2055 Fund 23.02% N/A N/A N/A N/A N/A Putnam RetirementReady 2050 Fund 0.20 0.13% 0.06% 0.05% 0.04% 3.23% Putnam RetirementReady 2045 Fund 0.16 0.08 0.02 0.02 0.01 0.10 Putnam RetirementReady 2040 Fund 0.16 0.08 0.02 0.01 0.01 0.08 Putnam RetirementReady 2035 Fund 0.03 0.08 0.02 0.01 0.01 0.04 Putnam RetirementReady 2030 Fund 0.03 0.08 0.02 0.01 0.01 0.02 Putnam RetirementReady 2025 Fund 0.03 0.08 0.02 0.01 0.01 0.01 Putnam RetirementReady 2020 Fund 0.03 0.08 0.01 0.01 0.01 <0.01 Putnam RetirementReady 2015 Fund 0.03 0.07 0.01 <0.01 0.01 <0.01 Putnam RetirementReady Maturity Fund 0.02 0.25 0.01 <0.01 0.00 0.05 f The net investment income ratios and per share amounts shown for the period ending July 31, 2006 may not correspond with the expected class specific differences for the period due to the timing of sales and repurchases of fund shares in relation to when distributions from the underlying Putnam funds were received. 1 For the period December 22, 2005 to July 31, 2006. 2 For the period August 1, 2005 to December 19, 2005. All class R shares for Fund 2045 and Fund 2040 were liquidated on December 19, 2005. The accompanying notes are an integral part of these financial statements. 68 Notes to financial statements 1/31/11 (Unaudited) Note 1: Significant accounting policies Each of Putnam RetirementReady ® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam RetirementReady Maturity Fund, (collectively the funds) is a series of Putnam RetirementReady ® Funds (the Trust), registered under the Investment Company Act of 1940, as amended, as a Massachusetts business trust, which is a diversified open-end investment company. On November 5, 2010 Putnam RetirementReady 2010 Fund merged into Putnam RetirementReady Maturity Fund. On November 30, 2010 Putnam RetirementReady 2055 Fund began offering each class of shares as described below. Each fund, except the Putnam RetirementReady Maturity Fund, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. The Putnam RetirementReady Maturity Fund seeks as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam RetirementReady Maturity Fund. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the funds target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a funds asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a funds target percentages correspond to those of the Putnam RetirementReady Maturity Fund, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam RetirementReady Maturity Fund. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Equity Portfolio, Putnam Asset Allocation: Growth Portfolio and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. 69 In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from August 1, 2010 through January 31, 2011 for each fund except Putnam RetirementReady 2055 Fund which is from November 30, 2010 (commencement of operations) through January 31, 2011. A) Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Funds financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Interfund lending Effective July 2010, each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. D) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds, except Putnam RetirementReady 2055 Fund, federal tax returns for the prior three fiscal years remain subject to examination by the Internal Revenue Service. At the close of the reporting period, the following funds had capital loss carryovers in the following amounts, which will expire on the following dates: RetirementReady Loss carryover Expiration 2050 Fund $53,726 7/31/17 5,858,338 7/31/18 2045 Fund 299,545 7/31/17 11,241,172 7/31/18 2040 Fund 325,097 7/31/17 15,062,947 7/31/18 2035 Fund 663,795 7/31/17 23,351,384 7/31/18 2030 Fund 708,586 7/31/17 30,855,000 7/31/18 70 RetirementReady Loss carryover Expiration 2025 Fund $1,068,600 7/31/17 34,914,278 7/31/18 2020 Fund 1,818,881 7/31/17 35,051,475 7/31/18 2015 Fund 2,361,006 7/31/17 27,338,038 7/31/18 At July 31, 2010, Putnam RetirementReady Maturity Fund had a capital loss carryover of $5,181,606 available to the extent allowed by the Code to offset future net capital gain, if any. As a result of the November 5, 2010 merger, the fund acquired $11,626,268 in capital loss carryovers from Putnam RetirementReady 2010 Fund, which are subject to limitations imposed by the Code. Of this amount, capital loss carryovers of $4,944,176 attributable to the Putnam RetirementReady 2010 Fund will be available to the extent allowed by the code to offset future net capital gain, if any. The amounts of the combined carryovers and the expiration dates are: Loss carryover Expiration $350,050 7/31/16 4,930,238 7/31/17 4,845,494 7/31/18 E) Distributions to shareholders Each fund normally distributes any net investment income and any realized capital gains, annually, except the Putnam RetirementReady Maturity Fund, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Net Unrealized Cost for Unrealized Unrealized Appreciation/ Federal Income RetirementReady Appreciation (Depreciation) (Depreciation) Tax Purposes 2055 Fund $708 $(4,100) $(3,392) $212,379 2050 Fund 165,660 (176,034) (10,374) 7,786,634 2045 Fund 420,979 (277,974) 143,005 15,869,451 2040 Fund 1,061,735 (325,096) 736,639 24,240,730 2035 Fund 3,094,732 (121,141) 2,973,591 33,155,103 2030 Fund 4,779,764 (27,460) 4,752,304 42,778,199 2025 Fund 3,112,652 (32,898) 3,079,754 50,784,712 2020 Fund 3,053,956 (51,700) 3,002,256 49,935,908 2015 Fund 1,247,769 (34,539) 1,213,230 44,948,009 Maturity Fund 726,357 (42,576) 683,781 31,630,176 F) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. G) Offering costs The offering costs of $109,646 are being fully amortized on a straight-line basis over a twelvemonth period. Putnam RetirementReady 2055 Fund will reimburse Putnam Management for the payment of these expenses. 71 Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2011 to reimburse the funds for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans). During the reporting period, each funds expenses were reduced by the following amounts as a result of this limit: RetirementReady Fees reimbursed by the Manager 2055 Fund $19,011 2050 Fund 16,106 2045 Fund 25,085 2040 Fund 36,575 2035 Fund 11,336 2030 Fund 14,492 2025 Fund 16,767 2020 Fund 15,833 2015 Fund 13,949 Maturity Fund 4,678 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M, and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of class A and class M shares, and received contingent deferred sales charges from redemptions of class B and class C shares, in the following amounts: Class A Net Class M Net Class B Class C RetirementReady Commissions Commissions CDSC CDSC 2055 Fund $8 $ $ $ 2050 Fund 497 19 115  2045 Fund 1,175 3 171  2040 Fund 3,230 34 65  2035 Fund 2,182  5  2030 Fund 8,780 9 511 20 2025 Fund 2,336 9 608 11 2020 Fund 2,965 3 151  2015 Fund 1,368  127 70 Maturity Fund 271 9 86 3 Total A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. 72 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: RetirementReady Purchase cost Sale proceeds 2055 Fund $217,810 $5,002 2050 Fund 4,165,219 3,885,987 2045 Fund 6,217,871 5,041,610 2040 Fund 9,505,371 6,883,564 2035 Fund 12,444,792 9,955,302 2030 Fund 15,048,250 10,758,652 2025 Fund 19,695,756 15,808,426 2020 Fund 20,360,625 14,505,766 2015 Fund 17,394,886 12,914,628 Maturity Fund 5,894,591 6,001,146 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: RetirementReady 2055 Fund For the period 11/30/10 (commencement of operations) to 1/31/11 Class A Shares Amount Shares sold 13,746 $137,458 Shares issued in connection with reinvestment of distributions 76 749 13,822 138,207 Shares repurchased (8) (83) Net increase For the period 11/30/10 (commencement of operations) to 1/31/11 Class B Shares Amount Shares sold 506 $5,006 Shares issued in connection with reinvestment of distributions 75 737 581 5,743 Shares repurchased (1) (15) Net increase For the period 11/30/10 (commencement of operations) to 1/31/11 Class C Shares Amount Shares sold  $ Shares issued in connection with reinvestment of distributions 75 737 75 737 Shares repurchased   Net increase 75 73 For the period 11/30/10 (commencement of operations) to 1/31/11 Class M Shares Amount Shares sold  $ Shares issued in connection with reinvestment of distributions 75 739 75 739 Shares repurchased   Net increase 75 For the period 11/30/10 (commencement of operations) to 1/31/11 Class R Shares Amount Shares sold  $ Shares issued in connection with reinvestment of distributions 75 741 75 741 Shares repurchased   Net increase 75 For the period 11/30/10 (commencement of operations) to 1/31/11 Class Y Shares Amount Shares sold 246 $2,547 Shares issued in connection with reinvestment of distributions 91 896 337 3,443 Shares repurchased   Net increase At the close of the reporting period, a shareholder of record owned 65.10% of the outstanding shares of Putnam RetirementReady 2055 Fund. RetirementReady 2050 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 137,535 $1,732,730 188,093 $2,322,199 Shares issued in connection with reinvestment of distributions 31,641 396,457 57,285 682,266 169,176 2,129,187 245,378 3,004,465 Shares repurchased (210,525) (2,648,308) (253,470) (3,151,316) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 362 $4,535 1,617 $19,387 Shares issued in connection with reinvestment of distributions 494 6,168 1,512 17,913 856 10,703 3,129 37,300 Shares repurchased (1,721) (22,368) (5,519) (66,010) Net decrease 74 Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 539 $6,699 1,897 $23,005 Shares issued in connection with reinvestment of distributions 410 5,086 617 7,290 949 11,785 2,514 30,295 Shares repurchased (13) (170) (719) (9,123) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 815 $10,195 775 $9,426 Shares issued in connection with reinvestment of distributions 398 4,954 575 6,810 1,213 15,149 1,350 16,236 Shares repurchased (3) (44) (5) (49) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 11,986 $149,309 16,394 $200,325 Shares issued in connection with reinvestment of distributions 2,972 36,857 4,075 48,127 14,958 186,166 20,469 248,452 Shares repurchased (6,114) (77,918) (7,100) (84,587) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 28,764 $362,079 84,509 $1,008,422 Shares issued in connection with reinvestment of distributions 12,229 153,599 24,377 290,816 40,993 515,678 108,886 1,299,238 Shares repurchased (25,075) (316,062) (106,369) (1,272,679) Net increase At the close of the reporting period, two shareholders of record owned 7.63% and 6.41%, respectively, of the outstanding shares of Putnam RetirementReady 2050 Fund. RetirementReady 2045 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 98,640 $1,383,211 262,788 $3,576,571 Shares issued in connection with reinvestment of distributions 46,780 654,453 87,073 1,154,594 145,420 2,037,664 349,861 4,731,165 Shares repurchased (164,615) (2,311,449) (435,010) (5,942,608) Net decrease 75 Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 2,855 $38,015 1,622 $20,790 Shares issued in connection with reinvestment of distributions 646 8,411 1,396 17,327 3,501 46,426 3,018 38,117 Shares repurchased (2,945) (38,380) (4,496) (56,950) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 701 $8,755 1,576 $21,003 Shares issued in connection with reinvestment of distributions 171 2,242 174 2,181 872 10,997 1,750 23,184 Shares repurchased (7) (100) (958) (13,153) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 50 $681 50 $635 Shares issued in connection with reinvestment of distributions 33 458 44 571 83 1,139 94 1,206 Shares repurchased (8) (106) (10) (130) Net increase 75 84 Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 21,356 $311,601 28,352 $390,426 Shares issued in connection with reinvestment of distributions 3,785 54,157 3,761 51,002 25,141 365,758 32,113 441,428 Shares repurchased (13,100) (187,774) (9,360) (128,711) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 43,124 $700,257 96,033 $1,479,331 Shares issued in connection with reinvestment of distributions 19,607 319,601 33,901 518,684 62,731 1,019,858 129,934 1,998,015 Shares repurchased (29,992) (477,336) (113,533) (1,716,474) Net increase At the close of the reporting period, two shareholders of record owned 18.32% and 9.26%, respectively, of the outstanding shares of Putnam RetirementReady 2045 Fund. 76 RetirementReady 2040 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 155,424 $2,341,524 364,303 $5,313,444 Shares issued in connection with reinvestment of distributions 49,603 751,980 97,386 1,385,803 205,027 3,093,504 461,689 6,699,247 Shares repurchased (167,259) (2,526,792) (643,885) (9,350,065) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 10,652 $148,354 4,089 $56,845 Shares issued in connection with reinvestment of distributions 1,523 21,676 1,834 24,654 12,175 170,030 5,923 81,499 Shares repurchased (2,401) (33,837) (3,814) (53,258) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 944 $13,315 3,793 $51,362 Shares issued in connection with reinvestment of distributions 396 5,613 405 5,411 1,340 18,928 4,198 56,773 Shares repurchased (493) (6,842) (276) (3,953) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 280 $4,090 2,148 $31,103 Shares issued in connection with reinvestment of distributions 85 1,219 118 1,603 365 5,309 2,266 32,706 Shares repurchased (69) (1,020) (2,046) (28,467) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 36,560 $573,919 54,841 $816,781 Shares issued in connection with reinvestment of distributions 6,370 98,983 5,323 77,668 42,930 672,902 60,164 894,449 Shares repurchased (16,143) (248,830) (16,138) (238,346) Net increase 77 Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 84,591 $1,452,296 150,552 $2,475,916 Shares issued in connection with reinvestment of distributions 27,012 470,017 44,021 713,145 111,603 1,922,313 194,573 3,189,061 Shares repurchased (71,578) (1,217,736) (143,473) (2,327,696) Net increase At the close of the reporting period, two shareholders of record owned 21.84% and 8.21%, respectively, of the outstanding shares of Putnam RetirementReady 2040 Fund. RetirementReady 2035 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 227,258 $3,392,390 432,123 $6,317,288 Shares issued in connection with reinvestment of distributions 58,051 903,862 93,629 1,353,870 285,309 4,296,252 525,752 7,671,158 Shares repurchased (304,156) (4,706,966) (741,666) (10,810,791) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 7,705 $111,512 8,101 $113,909 Shares issued in connection with reinvestment of distributions 1,458 21,193 2,155 29,238 9,163 132,705 10,256 143,147 Shares repurchased (2,591) (36,719) (10,142) (137,873) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 1,130 $16,181 7,165 $99,621 Shares issued in connection with reinvestment of distributions 694 10,110 691 9,388 1,824 26,291 7,856 109,009 Shares repurchased (935) (13,939) (579) (8,256) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 532 $7,885 217 $3,004 Shares issued in connection with reinvestment of distributions 168 2,479 287 3,952 700 10,364 504 6,956 Shares repurchased (1,019) (14,152) (248) (3,506) Net increase (decrease) 78 Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 41,652 $628,241 85,081 $1,217,845 Shares issued in connection with reinvestment of distributions 5,496 82,718 3,791 53,146 47,148 710,959 88,872 1,270,991 Shares repurchased (2,993) (44,292) (45,900) (653,866) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 109,887 $1,951,860 156,616 $2,570,814 Shares issued in connection with reinvestment of distributions 27,802 495,426 40,220 661,625 137,689 2,447,286 196,836 3,232,439 Shares repurchased (46,861) (818,125) (196,121) (3,174,756) Net increase At the close of the reporting period, two shareholders of record owned 18.87% and 7.85%, respectively, of the outstanding shares of Putnam RetirementReady 2035 Fund. RetirementReady 2030 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 320,640 $4,950,041 659,301 $9,645,017 Shares issued in connection with reinvestment of distributions 60,521 953,819 81,650 1,191,275 381,161 5,903,860 740,951 10,836,292 Shares repurchased (308,096) (4,785,082) (1,045,753) (15,234,379) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 7,214 $105,760 20,760 $288,671 Shares issued in connection with reinvestment of distributions 1,619 24,468 2,021 28,341 8,833 130,228 22,781 317,012 Shares repurchased (4,779) (70,703) (14,873) (206,923) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 6,042 $92,046 15,729 $225,737 Shares issued in connection with reinvestment of distributions 918 13,897 508 7,151 6,960 105,943 16,237 232,888 Shares repurchased (358) (5,334) (661) (9,357) Net increase 79 Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 1,803 $26,378 3,703 $51,817 Shares issued in connection with reinvestment of distributions 1,250 18,912 1,782 25,007 3,053 45,290 5,485 76,824 Shares repurchased (1,369) (20,674) (11,813) (166,942) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 105,029 $1,600,893 98,881 $1,405,646 Shares issued in connection with reinvestment of distributions 7,934 119,254 2,165 30,249 112,963 1,720,147 101,046 1,435,895 Shares repurchased (18,360) (274,968) (12,742) (178,024) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 120,909 $2,121,490 212,750 $3,470,835 Shares issued in connection with reinvestment of distributions 23,374 415,362 29,148 477,445 144,283 2,536,852 241,898 3,948,280 Shares repurchased (58,986) (1,012,455) (278,189) (4,501,276) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 13.44% and 10.14%, respectively, of the outstanding shares of Putnam RetirementReady 2030 Fund. RetirementReady 2025 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 407,686 $6,668,140 684,808 $10,829,468 Shares issued in connection with reinvestment of distributions 72,578 1,223,668 74,186 1,169,913 480,264 7,891,808 758,994 11,999,381 Shares repurchased (415,327) (6,929,553) (1,001,003) (15,849,212) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 6,052 $96,570 13,216 $197,330 Shares issued in connection with reinvestment of distributions 1,641 26,127 1,653 24,680 7,693 122,697 14,869 222,010 Shares repurchased (9,285) (147,087) (12,021) (177,989) Net increase (decrease) 80 Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 4,508 $71,374 11,306 $170,843 Shares issued in connection with reinvestment of distributions 723 11,539 442 6,621 5,231 82,913 11,748 177,464 Shares repurchased (791) (12,166) (3,812) (56,622) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 529 $8,586 6,301 $94,305 Shares issued in connection with reinvestment of distributions 294 4,744 308 4,651 823 13,330 6,609 98,956 Shares repurchased (1,740) (27,530) (3,224) (47,684) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 93,735 $1,499,637 58,898 $893,526 Shares issued in connection with reinvestment of distributions 6,998 111,130 2,790 41,632 100,733 1,610,767 61,688 935,158 Shares repurchased (17,892) (284,126) (24,311) (362,066) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 111,077 $1,888,138 225,400 $3,554,580 Shares issued in connection with reinvestment of distributions 26,510 448,550 29,575 468,166 137,587 2,336,688 254,975 4,022,746 Shares repurchased (36,474) (605,745) (357,525) (5,604,061) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 12.00% and 10.62%, respectively, of the outstanding shares of Putnam RetirementReady 2025 Fund. RetirementReady 2020 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 533,552 $8,461,543 781,999 $11,997,621 Shares issued in connection with reinvestment of distributions 81,883 1,309,311 107,617 1,632,544 615,435 9,770,854 889,616 13,630,165 Shares repurchased (478,885) (7,629,507) (1,143,340) (17,559,079) Net increase (decrease) 81 Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 7,850 $118,662 17,836 $264,133 Shares issued in connection with reinvestment of distributions 1,296 20,109 2,007 29,608 9,146 138,771 19,843 293,741 Shares repurchased (7,495) (116,917) (23,861) (356,384) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 5,402 $84,199 6,641 $98,269 Shares issued in connection with reinvestment of distributions 802 12,487 1,189 17,586 6,204 96,686 7,830 115,855 Shares repurchased (7,739) (118,949) (2,031) (30,180) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 1,368 $21,521 3,350 $50,582 Shares issued in connection with reinvestment of distributions 436 6,857 611 9,130 1,804 28,378 3,961 59,712 Shares repurchased (3,165) (50,292) (4,112) (61,936) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 153,676 $2,431,689 52,241 $785,876 Shares issued in connection with reinvestment of distributions 7,734 119,643 1,716 25,305 161,410 2,551,332 53,957 811,181 Shares repurchased (12,035) (188,749) (17,084) (255,470) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 97,455 $1,738,181 162,191 $2,740,089 Shares issued in connection with reinvestment of distributions 17,917 316,238 24,018 401,107 115,372 2,054,419 186,209 3,141,196 Shares repurchased (21,594) (376,733) (293,114) (4,860,729) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 9.89% and 9.53%, respectively, of the outstanding shares of Putnam RetirementReady 2020 Fund. 82 RetirementReady 2015 Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 503,192 $8,315,203 666,973 $10,770,576 Shares issued in connection with reinvestment of distributions 72,069 1,188,416 136,213 2,169,874 575,261 9,503,619 803,186 12,940,450 Shares repurchased (357,912) (5,934,454) (1,939,313) (31,068,030) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 2,541 $40,988 9,775 $154,363 Shares issued in connection with reinvestment of distributions 795 12,807 1,329 20,696 3,336 53,795 11,104 175,059 Shares repurchased (4,469) (71,918) (18,317) (287,431) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 4,446 $71,542 29,933 $461,973 Shares issued in connection with reinvestment of distributions 677 10,897 1,208 18,779 5,123 82,439 31,141 480,752 Shares repurchased (12,703) (206,319) (5,983) (93,250) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 3,085 $49,938 33,831 $537,361 Shares issued in connection with reinvestment of distributions 648 10,530 642 10,089 3,733 60,468 34,473 547,450 Shares repurchased (6,947) (112,767) (27,759) (445,378) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 60,250 $986,799 93,428 $1,483,397 Shares issued in connection with reinvestment of distributions 6,529 104,459 3,718 57,709 66,779 1,091,258 97,146 1,541,106 Shares repurchased (15,878) (254,565) (26,481) (421,179) Net increase 83 Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 45,300 $764,561 121,104 $1,953,280 Shares issued in connection with reinvestment of distributions 13,241 218,882 18,307 292,539 58,541 983,443 139,411 2,245,819 Shares repurchased (22,931) (381,151) (209,914) (3,364,576) Net increase (decrease) At the close of the reporting period, three shareholders of record owned 12.97%, 6.70% and 6.68%, respectively, of the outstanding shares of Putnam RetirementReady 2015 Fund. RetirementReady Maturity Fund Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 152,017 $2,451,182 305,060 $4,789,097 Shares issued in connection with reinvestment of distributions 38,693 618,987 20,355 318,430 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 932,080 15,192,189   1,122,790 18,262,358 325,415 5,107,527 Shares repurchased (228,716) (3,678,562) (415,360) (6,536,553) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 2,536 $40,340  $ Shares issued in connection with reinvestment of distributions 239 3,812 57 893 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 8,578 139,970   11,353 184,122 57 893 Shares repurchased (617) (9,966) (228) (3,600) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 7,042 $115,015 5,793 $91,982 Shares issued in connection with reinvestment of distributions 641 10,296 110 1,727 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 18,510 302,719   26,193 428,030 5,903 93,709 Shares repurchased (9,008) (146,439) (5,732) (89,415) Net increase 84 Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 1,057 $17,152 3,345 $52,408 Shares issued in connection with reinvestment of distributions 488 7,815 516 8,087 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 5,199 84,939   6,744 109,906 3,861 60,495 Shares repurchased (5,738) (92,801) (10,416) (163,646) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 39,047 $631,418 10,355 $164,130 Shares issued in connection with reinvestment of distributions 2,379 38,053 166 2,606 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 57,602 938,569   99,028 1,608,040 10,521 166,736 Shares repurchased (22,069) (355,111) (3,520) (56,118) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 25,713 $415,185 47,532 $748,866 Shares issued in connection with reinvestment of distributions 8,445 135,514 6,451 101,222 Shares issues in connection with the merger of Putnam RetirementReady 2010 Fund 144,487 2,361,937   178,645 2,912,636 53,983 850,088 Shares repurchased (19,567) (316,874) (99,015) (1,558,533) Net increase (decrease) At the close of the reporting period, three shareholders of record owned 8.91%, 7.41% and 5.80%, respectively, of the outstanding shares of Putnam RetirementReady Maturity Fund. At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of Value at RetirementReady Shares owned shares outstanding 1/31/11 2055 Fund class A 1,076 7.30% $10,728 2055 Fund class B 1,075 68.00% 10,707 2055 Fund class C 1,075 100.00% 10,711 2055 Fund class M 1,075 100.00% 10,715 2055 Fund class R 1,075 100.00% 10,720 2055 Fund class Y 1,076 80.50% 10,728 2050 Fund class M 95 1.60% 1,194 2045 Fund class C 7 0.30% 97 2045 Fund class M 66 12.40% 916 85 Percentage of Value at RetirementReady Shares owned shares outstanding 1/31/11 2040 Fund class M 7 0.40% $ 99 Maturity Fund class C 70 0.30% 1,129 Note 5: Initial capitalization and offering of shares Putnam RetirementReady 2055 Fund was established as a series of the Trust on November 30, 2010. Prior to November 30, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class A $10,000 1,000 Class B $10,000 1,000 Class C $10,000 1,000 Class M $10,000 1,000 Class R $10,000 1,000 Class Y $10,000 1,000 Note 6: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2055 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,072 $24 $4 $1,045 Putnam Absolute Return 300 Fund     Putnam Absolute Return 500 Fund 4,706 103 37 4,597 Putnam Absolute Return 700 Fund 16,069 352 167 15,684 Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 160,979 3,701 1,118 153,207 Putnam Asset Allocation: Growth Portfolio 33,918 766 380 33,443 Putnam Money Market Fund 1,066 56  1,011 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2050 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $37,744 $25,215 $774 $53,943 Putnam Absolute Return 300 Fund     Putnam Absolute Return 500 Fund 103,942 89,546 4,843 170,182 Putnam Absolute Return 700 Fund 368,532 319,579 21,662 580,721 Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 3,110,301 2,831,682 154,146 5,693,642 Putnam Asset Allocation: Growth Portfolio 512,540 592,617 52,425 1,243,817 Putnam Money Market Fund 32,160 27,348 14 33,955 Totals Market values are shown for those securities affiliated at period end. 86 RetirementReady 2045 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $104,546 $48,050 $2,513 $190,479 Putnam Absolute Return 300 Fund     Putnam Absolute Return 500 Fund 159,600 111,621 9,169 350,539 Putnam Absolute Return 700 Fund 547,773 384,638 41,014 1,195,976 Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 3,612,323 3,231,098 232,380 9,400,406 Putnam Asset Allocation: Growth Portfolio 1,745,647 1,231,180 185,233 4,803,343 Putnam Money Market Fund 47,982 35,023 10 71,713 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2040 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $245,424 $106,626 $6,441 $495,298 Putnam Absolute Return 300 Fund     Putnam Absolute Return 500 Fund 245,659 145,978 14,100 546,890 Putnam Absolute Return 700 Fund 844,588 505,077 63,069 1,865,831 Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 4,087,228 3,496,367 246,404 10,213,764 Putnam Asset Allocation: Growth Portfolio 4,008,344 2,580,783 441,927 11,743,046 Putnam Money Market Fund 74,128 48,733 4 112,540 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2035 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $347,145 $179,611 $11,726 $896,243 Putnam Absolute Return 300 Fund     Putnam Absolute Return 500 Fund 672,571 304,541 33,610 1,295,376 Putnam Absolute Return 700 Fund 1,238,108 691,525 98,001 2,880,687 Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 2,357,176 3,583,393 146,832 6,015,256 Putnam Asset Allocation: Growth Portfolio 7,534,065 5,072,579 936,468 24,593,432 Putnam Money Market Fund 295,727 123,653 58 447,700 Totals Market values are shown for those securities affiliated at period end. 87 RetirementReady 2030 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $441,400 $194,617 $15,169 $1,180,181 Putnam Absolute Return 300 Fund 320,489 89,474 16,264 568,497 Putnam Absolute Return 500 Fund 1,065,954 458,400 60,363 2,369,008 Putnam Absolute Return 700 Fund 2,113,654 967,107 166,326 4,978,270 Putnam Asset Allocation: Balanced Portfolio 2,035,162 750,874 138,451 4,754,115 Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio 79,569 1,619,332   Putnam Asset Allocation: Growth Portfolio 8,351,579 6,416,727 1,205,307 32,387,268 Putnam Money Market Fund 640,443 262,121 350 1,293,164 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2025 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $785,639 $357,112 $25,840 $1,928,361 Putnam Absolute Return 300 Fund 1,196,124 427,521 70,551 2,365,150 Putnam Absolute Return 500 Fund 1,304,806 704,356 85,703 3,225,505 Putnam Absolute Return 700 Fund 2,946,498 1,581,728 251,145 7,208,621 Putnam Asset Allocation: Balanced Portfolio 8,226,867 4,100,053 667,464 21,574,791 Putnam Asset Allocation: Conservative Portfolio     Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio 4,474,519 8,231,880 612,429 15,723,964 Putnam Money Market Fund 761,303 405,776 275 1,838,074 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2020 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,038,280 $485,874 $32,736 $2,477,807 Putnam Absolute Return 300 Fund 2,075,146 858,077 130,661 4,443,706 Putnam Absolute Return 500 Fund 2,548,974 1,208,177 138,567 5,290,947 Putnam Absolute Return 700 Fund 2,962,692 1,682,032 249,081 7,253,672 Putnam Asset Allocation: Balanced Portfolio 8,746,925 6,240,986 881,006 28,396,309 Putnam Asset Allocation: Conservative Portfolio 1,720,655 482,980 69,084 2,636,713 Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio 198,369 3,005,069   Putnam Money Market Fund 1,069,584 542,571 346 2,439,010 Totals Market values are shown for those securities affiliated at period end. 88 RetirementReady 2015 Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $1,007,165 $511,888 $35,901 $2,762,779 Putnam Absolute Return 300 Fund 2,327,861 1,068,427 168,433 5,821,809 Putnam Absolute Return 500 Fund 4,164,202 2,016,894 238,153 9,243,229 Putnam Absolute Return 700 Fund 1,369,145 1,398,830 135,933 4,023,787 Putnam Asset Allocation: Balanced Portfolio 3,464,739 5,526,138 382,199 11,590,338 Putnam Asset Allocation: Conservative Portfolio 4,018,380 1,826,078 279,371 9,995,174 Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio     Putnam Money Market Fund 1,043,394 566,373 466 2,724,123 Totals Market values are shown for those securities affiliated at period end. RetirementReady Maturity Fund Purchase Sale Investment Affiliates cost proceeds income Value Putnam Absolute Return 100 Fund $536,001 $489,748 $40,676 $2,904,928 Putnam Absolute Return 300 Fund 1,260,558 1,149,542 211,296 6,802,728 Putnam Absolute Return 500 Fund 1,898,261 1,860,096 268,623 9,718,966 Putnam Absolute Return 700 Fund     Putnam Asset Allocation: Balanced Portfolio     Putnam Asset Allocation: Conservative Portfolio 1,837,421 2,148,081 278,822 10,978,216 Putnam Asset Allocation: Equity Portfolio     Putnam Asset Allocation: Growth Portfolio     Putnam Money Market Fund 362,350 353,679 202 1,909,119 Totals Market values are shown for those securities affiliated at period end. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Acquisition of Putnam RetirementReady 2010 Fund On November 8, 2010, Putnam RetirementReady Maturity Fund issued 932,080, 8,578, 18,510, 5,199, 57,602 and 144,487 class A, class B, class C, class M, class R and class Y shares, respectively, for 990,361, 9,336, 20,437, 5,624, 62,930, and 145,283 class A, class B, class C, class M, class R and class Y shares of Putnam RetirementReady 2010 Fund to acquire that funds net assets in a tax-free exchange. The purpose of the transaction, which was contemplated by the funds prospectus, was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam RetirementReady 2010 Fund,with a fair value of $19,025,161 and an identified cost of $18,067,646 at November 5, 2010, was the principal asset acquired 89 by Putnam RetirementReady Maturity Fund. The net assets of Putnam RetirementReady Maturity Fund and Putnam RetirementReady 2010 Fund on November 5, 2010, were $13,900,864 and $19,020,323, respectively. On November5, 2010, Putnam RetirementReady 2010 Fund had accumulated net investment loss of $5,304, accumulated net realized loss of $11,649,678 and unrealized appreciation of $957,515. The aggregate net assets of Putnam RetirementReady Maturity Fund immediately following the acquisition were $32,921,187. Assuming the acquisition had been completed on August 1, 2010, the funds pro forma results of operations for the reporting period are as follows: Net investment Income $823,109 Net gain on investments $465,426 Net increase in net assets resulting from operations $1,288,535 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam RetirementReady 2010 Fund that have been included in Putnam RetirementReady Maturity Funds statement of operations for the current fiscal period. Note 9: Market and credit risk In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 90 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 91 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady ® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 92 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Francis J. McNamara, III Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of Putnam RetirementReady Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam RetirementReady Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
